Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

by and between

 

INCISIVE MEDIA PLC

 

and

 

JUPITERMEDIA CORPORATION

 

August 2, 2005



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I SALE OF ASSETS AND TERMS OF PAYMENT    1     1.01    Assets Being Sold
   1     1.02    Excluded Assets    4     1.03    Assumed Liabilities    4    
1.04    Excluded Liabilities    5     1.05    Payment    6     1.06   
Allocation of the Purchase Price    6     1.07    Purchase Price Adjustments   
7     1.08    Absolute Sale    9     1.09    Consents    9     1.10    Bulk
Sales Laws    10 ARTICLE II RELATED AGREEMENTS    10     2.01    Escrow
Agreement    10     2.02    Assignment, Bill of Sale and Assumption    10    
2.03    Trademark Assignment    10     2.04    Transition Services Agreement   
10     2.05    Assignment of Consulting Agreements    10     2.06    Cash
Realisation Agreement    11     2.07    Incisive Side Letter Agreement    11    
2.08    RBS Side Letter    11     2.09    Incisive Side Letter    11 ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER    11     3.01    Organization and Good
Standing    11     3.02    Authorization, Compliance with Other Instruments and
Law    11     3.03    Financial Statements    12     3.04    Operation of the
Seller in the Ordinary Course    13

 

-ii-



--------------------------------------------------------------------------------

    3.05    Tax Matters    14     3.06    Material Contracts and Commitments   
14     3.07    Licenses, Permits and Authorizations    15     3.08    Title to
Purchased Assets    16     3.09    Transferred Intellectual Property    16    
3.10    [Intentionally Omitted]    18     3.11    Litigation and Other Claims   
18     3.12    Material Adverse Events    18     3.13    Sufficiency of
Purchased Assets    18     3.14    Compliance with Laws    18     3.15   
Insurance    18     3.16    Accounts Receivable    19     3.17    Labor Matters
   19     3.18    Condition of Purchased Assets    20     3.19    Absence of
Certain Payments    20     3.20    Delegates and Subscribers    20     3.21   
Full Disclosure    21     3.22    Subsidiaries    21     3.23    San Jose and
Chicago Conference Events    21 ARTICLE IV REPRESENTATIONS, WARRANTIES AND
COVENANTS OF BUYER    21     4.01    Organization    21     4.02    Due
Authorization    21     4.03    Consents    22     4.04    Financing    22
ARTICLE V COVENANTS PENDING CLOSING    22     5.01    Conduct of SES Business
Prior to the Closing    22     5.02    Access to Information    23

 

-iii-



--------------------------------------------------------------------------------

    5.03    Consents    23     5.04    Public Announcements    23     5.05   
Confidentiality.    24     5.06    Related Agreements    25     5.07    No-Shop
   25     5.08    Efforts to Close    25     5.09    Filings and Approvals    25
    5.10    Financing    25     5.11    Notice of Developments    25     5.12   
Software License    26 ARTICLE VI CLOSING CONDITIONS    26     6.01   
Conditions to Each Party’s Obligations to Effect the Transactions Contemplated
Hereby    26     6.02    Conditions to the Obligations of the Seller to Effect
the Transactions Contemplated Hereby    26     6.03    Conditions to the
Obligations of the Buyer to Effect the Transactions Contemplated Hereby    27
ARTICLE VII THE CLOSING    28     7.01    Time and Place of Closing    28    
7.02    Closing    29 ARTICLE VIII TRANSFERRED EMPLOYEES    29     8.01   
Employment with the Seller; Transferred Employees    29     8.02    Comparable
Employee Benefits    31     8.03    Vacation    31     8.04    Third Parties   
32 ARTICLE IX WORKERS’ COMPENSATION    32     9.01    Workers’ Compensation   
32

 

-iv-



--------------------------------------------------------------------------------

ARTICLE X POST-CLOSING COVENANTS    32     10.01    Further Assurances    32    
10.02    Commissions and Fees    33     10.03    Sales, Transfer and Use Taxes
   33     10.04    Nondisclosure; Noncompetition    34     10.05   
Indemnification    35     10.06    Defense of Claims    36     10.07    Expenses
   38 ARTICLE XI MISCELLANEOUS    38     11.01    Binding Effect    38     11.02
   No Assignment    38     11.03    Counterparts    38     11.04    Governing
Law    39     11.05    Suits in New York    39     11.06    Survival    39    
11.07    Notices    39     11.08    Amendment and Modification    40     11.09
   Waiver of Compliance    40     11.10    Interpretation    40     11.11   
Entire Agreement    41     11.12    Severability of Covenants    41     11.13   
No Third-Party Beneficiaries    41 ARTICLE XII TERMINATION AND ABANDONMENT    41
    12.01    Termination    41     12.02    Procedure and Effect of Termination
   42

 

 

-v-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

1.01(a)    Intellectual Property 1.01(b)    Equipment or Assets Primarily
Related to the SES Business 1.01(c)    Purchased Material Contracts 1.01(e)   
Governmental Licenses, Permits and Authorizations 1.01(f)    Accounts Receivable
1.01(g)    Cash Receipts 1.01(h)    Prepaid Expenses 1.02    Excluded Assets
1.03    List of Refund Requests with Refund Request Break Down 2.05   
Consulting Agreements 3.02    Liens and Encumbrances 3.03    Financial
Statements 3.04    Operation of SES Business in Ordinary Course 3.05    Tax
Matters 3.06    Material Contracts in connection with SES Business 3.07   
Licenses, Permits and Authorizations 3.08    Title Exceptions 3.09(b)    Third
Party Complaints for Infringement 3.09(c)    Patent or Registration issued to
the Seller with respect to Transferred Intellectual Property 3.09(d)    Items of
Transferred Intellectual Property used by the Seller pursuant to Licenses,
Sublicenses, Agreement or Permission 3.09(f)    The Mailing Lists 3.11   
Litigation and Other Claims 3.13    Sufficiency of Purchased Assets 3.15   
Insurance 3.16    Accounts Receivable 3.17    Labor Matters

 

-vi-



--------------------------------------------------------------------------------

3.20    Customers of the Seller’s SES Business that have paid for Upcoming
Conference Events. 5.03    List of all Consents required from Third Parties
including Governmental Authorities to Consummate the Transaction Contemplated by
this Agreement 10.02    Commissions and Fees

 

 

-vii-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit


--------------------------------------------------------------------------------

 

Description

--------------------------------------------------------------------------------

A   Form of Escrow Agreement B   Form of Assignment, Bill of Sale and Assumption
Agreement C   Form of Trademark Assignment D   Form of Transition Services
Agreement E   Form of Cash Realisation Agreement F   Side Letter Agreement G  
RBS Side Letter H   Incisive Side Letter Appendix I   Definitions

 

 

-viii-



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (the “Agreement”) is made the 2nd day of August,
2005 by and between JUPITERMEDIA CORPORATION, a Delaware corporation with its
principal place of business at 23 Old Kings Highway South, Darien, Connecticut
-06820 (the “Seller”) and INCISIVE MEDIA PLC, a limited company registered in
England and Wales with its principal place of business at Haymarket House, 28-29
Haymarket, London, SW1Y 4RX, UK (the “Buyer”).

 

WHEREAS, the Seller maintains a business which is engaged in organizing Search
Engine Strategies conferences and trade shows using the Search Engines
Strategies name (the “Conferences”), maintains the ClickZ.com network of
websites, which includes the SearchEngineWatch.com and SEMlist.com websites (the
“Websites”) and is engaged in advertising activities (the Conferences together
with the Websites and the advertising activities, the “SES Business”); and

 

WHEREAS, the Buyer desires to acquire and the Seller desires to sell certain
assets and liabilities of the Seller representing the SES Business under the
terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties, intending to be legally bound, agree
as follows:

 

ARTICLE I

 

SALE OF ASSETS AND TERMS OF PAYMENT

 

1.01 Assets Being Sold. The Seller agrees to sell and the Buyer agrees to
purchase at the Closing all right, title, and interest to all of the assets
(other than the Excluded Assets) constituting the SES Business as they shall
exist on the Closing Date including, without limitation, the following assets
(whether now owned or hereafter acquired prior to the Closing Date) to the
extent that such assets relate primarily to the SES Business (the “Purchased
Assets”):

 

(a) Intellectual Property. (i) all trademarks, service marks, trade dress,
logos, slogans, brands, trade names, internet domain names, including the names
Search Engine Strategies (also used in the abbreviated form of SES),
SearchEngineWatch.com (also used in the abbreviated form of SEW), ClickZ.com and
SEMlist.com, SES and SEW, together with all translations, adaptations,
derivations, and combinations thereof, including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (ii) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith, (iii) all trade secrets and
confidential business information (including ideas, research and development,
know-how, formulas, compositions, processes and techniques, technical data,
designs, drawings, specifications, house file databases, mailing lists, customer
and supplier lists,



--------------------------------------------------------------------------------

pricing and cost information, business and marketing plans and proposals, (iv)
all advertising and promotional materials, (v) all inventions (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents, patent applications, and patent
disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions, and reexaminations thereof, (vi)
all other proprietary rights, (vii) Website content and (viii) all copies and
tangible embodiments of all of the foregoing, in whatever form or medium, and
all goodwill associated therewith, licenses and sublicenses granted and obtained
with respect thereto, rights thereunder, remedies against infringements thereof,
and rights to protection of interests therein under the laws of all
jurisdictions, in each case only as related primarily to the SES Business and as
are listed on Schedule 1.01(a) hereto. The assets described in the foregoing
clauses (a)(i) through (viii) and set forth on Schedule 1.01(a) are collectively
referred to herein as the “Transferred Intellectual Property”.

 

(b) Equipment, furniture etc. All equipment, computers, transportation vehicles,
furniture, fixtures and leasehold improvements of the Seller that are (i)
related primarily to the SES Business and (ii) set forth on Schedule 1.01(b)
hereto.

 

(c) Contracts and Commitments. Subject to the provisions of Section 1.09 hereof,
all pending and executory contracts, agreements, commitments and understandings
of the Seller related primarily to the SES Business, including, without
limitation, those with respect to (i) confidentiality of information relating
primarily to the SES Business supplied to potential purchasers of the SES
Business, all secrecy or other agreements with others related primarily to the
SES Business, including employees, relating to disclosure, assignment or
patenting of any proprietary rights or technical know-how; (ii) the purchase of
supplies or services, including, without limitation, any warranties running with
such supplies or services, (iii) the sale of services or products, (iv) and the
Material Contracts listed on Schedule 1.01(c), attached hereto.

 

(d) Books and Records. All books and records, studies, reports, and printed
materials, including customer lists of exhibitors and attendees at Conferences,
lists of visitors and subscribers to the Websites, databases, sales and credit
records, marketing, advertising and sales material, literature, catalogues and
other publications, supplier lists, customer lists, mailing lists, financial
records and personnel and payroll records of the Seller, in each case related
primarily to the SES Business (but, with respect to personnel and payroll
records, only of the Transferred Employees and as permitted by law), but
excluding all such books and records of the Seller and copies of any electronic
or printed materials which the Seller has to keep under statutory or regulatory
requirements.

 

(e) Governmental Licenses, Permits and Authorizations. To the extent assignable,
all licenses, approvals, permits, authorizations, registrations, certificates,
variances, and similar rights related to the SES Business obtained from
governments and governmental agencies, if any, a complete list of which is set
forth in Schedule 1.01(e) hereto.

 

(f) Accounts Receivable. All of the Seller’s accounts receivable related
primarily to the SES Business (“Accounts Receivable”) including Accounts
Receivable

 

2



--------------------------------------------------------------------------------

for Registration Fees, Exhibitor Fees, Sponsorship Fees, Subscription Fees and
Advertising Fees (“Fees”) arising in connection with all SES Business
activities, including Conference Events, subscriptions and advertising scheduled
to occur after the Closing Date but excluding (i) Accounts Receivable arising in
connection with all SES Business activities, including Conference Events,
subscriptions and advertising that took place prior to the Closing (ii) any
Accounts Receivable in connection with the San Jose Conference and (iii)
Accounts Receivable that are intercompany Accounts Receivable. Schedule 1.01(f)
sets forth details of all Accounts Receivable referred to in this Section
1.01(f) (other than the Accounts Receivable set forth in subsection (iii)) with
a break down of the amounts due, the Persons from whom they are due, the
Conference Events or other SES Business activities for which they are due.

 

(g) Cash Receipts. All of the Seller’s receipts in cash (“Cash Receipts”),
related primarily to the SES Business activities, including Fees collected in
connection with all SES Business activities, including Conference Events,
subscriptions and advertising scheduled to occur after the Closing Date but
excluding (i) Cash Receipts arising in connection with all SES Business
activities, including Conference Events, subscriptions and advertising that took
place prior to the Closing, (ii) Cash Receipts in connection with the San Jose
Conference and (iii) Cash Receipts collected prior to Closing in respect of all
Conference Events scheduled to occur after the Closing Date as set forth on
Schedule 1.01(g); provided, however that such Cash Receipts do not exceed
$300,000 in the aggregate; provided further, however, that Cash Receipts in
connection with the SearchEngineWatch.com paid newsletter shall be set forth on
Schedule 1.01(g) but shall not be counted towards the $300,000 limitation. In
addition, Schedule 1.01(g) details all Cash Receipts referred to in this Section
1.01(g) with a break down of the amounts of the Cash Receipts collected, the
Persons from whom they were collected, the Conference Events for which they were
collected and the dates on which they were collected.

 

(h) Prepaid Expenses. All of the Seller’s prepaid expenses (“Prepaid Expenses”)
related primarily to the SES Business activities, including Prepaid expenses in
connection with all SES Business activities, including Conference Events,
subscriptions and advertising scheduled to occur after the Closing Date but
excluding (i) Prepaid Expenses arising in connection with all SES Business
activities, including Conference Events, subscriptions and advertising that took
place prior to the Closing and (ii) Prepaid Expenses in connection with the San
Jose Conference. Schedule 1.01(h) sets forth details of all Prepaid Expenses
referred to in this Section 1.01(h) with a break down of the amounts of the
Prepaid Expenses, the Persons to whom such Prepaid Expenses are attributable,
and the Conference Events to which they are attributable.

 

(i) Intangible Assets. The SES Business as a going concern and the goodwill
solely in respect thereof, and all claims, causes of action, choses in action,
rights of recovery, rights of set off, and rights of recoupment, related
primarily to the SES Business.

 

(j) Other Assets. All other assets, properties, and rights of every kind and
nature related primarily to the SES Business owned or held by the Seller or in
which the

 

3



--------------------------------------------------------------------------------

Seller has an interest on the Closing Date, known or unknown, fixed or unfixed,
accrued, absolute, contingent or otherwise, whether or not specifically referred
to in this Agreement, other than the Excluded Assets.

 

1.02 Excluded Assets. Notwithstanding the foregoing, the Purchased Assets shall
not include (i) Accounts Receivable arising in connection with SES Business
activities, including Conference Events, subscriptions and advertising that took
place prior to the Closing, (ii) all receipts in kind (“Barter Receipts”)
collected prior to the Closing Date pursuant to the Material Contracts set forth
on Schedule 3.06 (the “Barter Agreements”), (iii) Accounts Receivable in
connection with the San Jose Conference, (iv) Accounts Receivable that are
intercompany Accounts Receivable, (v) Cash Receipts arising in connection with
SES Business activities, including Conference Events, subscriptions and
advertising that took place prior to the Closing, (vi) Cash Receipts in
connection with the San Jose Conference, (vii) Cash Receipts collected prior to
Closing in respect of all Conference Events scheduled to occur after the Closing
Date as set forth on Schedule 1.01(g); provided, however, that such Cash
Receipts do not exceed $300,000 in the aggregate; provided further, however,
that Cash Receipts in connection with the SeachEngineWatch.com paid newsletter
shall be set forth as Schedule 1.01(g) but shall not be counted toward the
$300,000 limitation, (viii) Prepaid Expenses in connection with all SES Business
activities, including Conference Events, subscriptions and advertising that took
place prior to the Closing, (ix) Prepaid Expenses in connection with the San
Jose Conference, (x) the corporate charter, qualifications to conduct business
as a foreign corporation, arrangements with registered agents relating to
foreign qualifications, taxpayer and other identification numbers, any
information related to Taxes other than information relating to any Tax on a
Purchased Asset, seals, minute books, stock transfer books, blank stock
certificates, and other documents relating to the organization, maintenance, and
existence of the Seller as a corporation and (xi) any of the assets, even to the
extent related to the SES Business, as set forth in Schedule 1.02 (collectively,
the “Excluded Assets”).

 

1.03 Assumed Liabilities. On and subject to the terms of this Agreement, and
subject to the Excluded Liabilities set forth in Section 1.04 of this Agreement,
the Buyer agrees to assume and become responsible for the following liabilities
(the “Assumed Liabilities”) at Closing: (a) accounts payable and accrued
expenses related primarily to the SES Business (“Accounts Payable”) in
connection with SES Business activities, including Conference Events,
subscriptions and advertising scheduled to occur after the Closing Date, but
excluding Accounts Payable in connection with (i) all SES Business activities,
including Conference Events, subscriptions and advertising that took place prior
to Closing, (ii) the San Jose Conference and (iii) intercompany Accounts
Payable, (b) all liabilities related primarily to the SES Business arising after
the Closing, including, without limitation, all such liabilities arising during
and after the Transition Period, (c) all obligations of the Seller related
primarily to the SES Business under the agreements, contracts, leases, licenses,
and other arrangements referred to in Section 1.01(c) including (i) to furnish
services and other non-cash benefits to other parties after the Closing
including the obligation to perform services paid for by subscribers,
exhibitors, sponsors and advertisers to the Conferences or Websites and the
obligation to perform services pursuant to the Barter Agreements to the extent
such obligations are to be performed on or after the Closing Date, (ii) to pay
for goods, services, and other non-cash benefits furnished or provided by third
parties and used by the SES Business after the Closing, and (iii) to refund
moneys paid by customers or subscribers for

 

4



--------------------------------------------------------------------------------

Conference bookings, sponsorships, exhibit space, advertising or newsletter
subscriptions as and when reasonably demanded by such subscribers and customers
in the Ordinary Course of Business and refund demands arising after Closing (the
“Refund Requests”, (d) any obligations arising on or after the Closing Date with
respect to Transferred Employees, and (e) the obligations under sections II(1)B
(maintaining a Web page), II(1)C (exhibitor rights), and II(1)D (advertising
rights) of that certain draft Settlement Agreement (the “Settlement Agreement”)
between APR Network, Inc. and the Seller, an unsigned copy of which was
furnished to the Buyer on June 22, 2005 relating to the lawsuit entitled APR
Network, Inc. v. Jupitermedia Corp. in the United District Court for the Central
District of California (“Court”) Civil Action No. CV 04-7578 DSF (RNBX) (the
“APR Action”). An executed copy of the Settlement Agreement together with a copy
of the Stipulation of Settlement executed by counsel to APR and counsel to the
Seller as filed in Court has been delivered to the Buyer and is attached
herewith on Schedule 3.11. Set forth on Schedule 1.03 attached hereto is a list
of Refund Requests with a break down of the amounts of refunds requested and the
names of the Persons requesting the refunds.

 

1.04 Excluded Liabilities. Notwithstanding the foregoing, the Assumed
Liabilities shall not include: (i) all Accounts Payable, including without
limitation Accounts Payable relating to costs of sales, costs of advertising,
costs of promotion and costs of selling and general and administrative costs
(“Costs”) in connection with all SES Business activities, including Conference
Events, subscriptions and advertising that took place prior to the Closing, (ii)
all Accounts Payable and Refund Requests in connection with the San Jose
Conference, (iii) Tax liabilities of the Seller or any member of any
consolidated, affiliated, combined or unified group of which the Seller is a
member provided that Transfer Taxes and Apportioned Obligations shall be paid in
the manner set forth in Section 10.03, (iv) any liabilities or obligations
arising out of, resulting from, or relating to claims, whether founded upon
negligence, breach of warranty, strict liability in tort, workers’ compensation
or any other similar legal theory, seeking compensation or recovery for or
relating to injury to person or damage to property arising out of or related to
any events related primarily to the SES Business prior to the Closing Date, (v)
except as provided in Section 1.03(e), any Adverse Consequences (as such term is
defined in Appendix 1) arising out of, resulting from or relating to any
litigation, proceedings, actions, arbitrations, claims or investigations at law
or in equity or by or before any governmental agency pending or threatened
against the Seller as of the Closing Date, (vi) any liabilities or obligations
arising prior to the Closing with respect to the SES Business Employees,
including, without limitation, all obligations for salary, benefits workers’
compensation and premiums and other compensation which accrue prior to the
Closing, unpaid commissions, unpaid payroll obligations, employee relocation
packages and accrued travel and expense obligations, except for severance pay
due, if any, to SES Business Employees to whom Buyer does not extend an offer of
employment as of the Closing Date or the Expiration Date, as applicable,
pursuant to Section 8.01 hereof or who Buyer directs Seller to terminate during
the period between the Closing Date and the Expiration Date, (vii) any liability
(whether asserted or unasserted, accrued or unaccrued, whether absolute or
contingent, whether liquidated or unliquidated and whether due or to become due)
of the Seller, or of any person included in the same controlled group of
corporations or who is under common control with the Seller within the meaning
of section 414 of the Code (an “ERISA Affiliate”), arising out of, resulting
from, or related to any “employee benefit plan”, as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974 (“ERISA”),

 

5



--------------------------------------------------------------------------------

maintained by the Seller or any ERISA Affiliate of the Seller, or to or under
which the Seller or any ERISA Affiliate of the Seller was obligated to make
contributions or pay benefits, at any time prior to the Closing, except as
otherwise provided in the penultimate sentence of Section 8.02, (viii) lines of
credit of the Seller in existence prior to the Closing, (ix) any consultant
agreements of the Seller in existence prior to the Closing except as set forth
on Schedule 2.05 the liabilities of which Buyer is assuming only insofar as they
arise from activities incurred after the Closing Date, (x) any obligation of the
Seller to indemnify any person by reason of the fact that such person was a
director, officer, employee, or agent of the Seller, (xi) any liability of the
Seller for costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby, (xii) obligations of the Seller related to the
SES Business not incurred in the Ordinary Course of Business after the date of
the SES Business’ Statement of Assets and Liabilities and (xiii) any other
liabilities not specifically included in the Assumed Liabilities, (collectively,
the “Excluded Liabilities”).

 

1.05 Payment.

 

(a) The Purchase Price (the “Purchase Price”) for the Purchased Assets shall be
in the amount of US $43,000,000 (FORTY THREE MILLION US DOLLARS), as may be
adjusted pursuant to Section 1.07, plus the assumption, performance and
discharge of the Assumed Liabilities. $42,000,000 (FORTY TWO MILLION US DOLLARS)
of the Purchase Price (as may be adjusted pursuant to Section 1.07) shall be
satisfied at Closing in accordance with the Side Letter Agreement and $1,000,000
(ONE MILLION US DOLLARS) (the “Escrow Amount”) shall be paid at Closing into an
escrow account (the “Escrow Account”). The Escrow Amount will be available to
satisfy any amounts owed by the Seller to the Buyer under this Agreement in
accordance with the terms of an Escrow Agreement to be entered into on the
Closing Date between the Seller, the Buyer and JPMorgan Chase Bank, N.A. (the
“Escrow Agent”) in substantially the form attached hereto as Exhibit A (the
“Escrow Agreement”) and shall be held, invested and disbursed in accordance with
terms thereof.

 

(b) Assumption of Assumed Liabilities. At the Closing, the Buyer shall assume
and agree to perform and discharge the Assumed Liabilities.

 

1.06 Allocation of the Purchase Price.

 

(a) As soon as practicable after the Closing, the Seller shall deliver to the
Buyer a statement (the “Allocation Statement”), allocating the Purchase Price
(plus Assumed Liabilities, to the extent properly taken into account under
Section 1060 of the Code) among the Purchased Assets in accordance with Section
1060 of the Internal Revenue Code of 1986, as amended (the “Code”). If within 30
days after the delivery of the Allocation Statement the Buyer notifies the
Seller in writing that the Buyer objects to the allocation set forth in the
Allocation Statement, the Buyer and the Seller shall use commercially reasonable
efforts to resolve such dispute within 20 days. In the event that the Buyer and
the Seller are unable to resolve such dispute within 20 days, the Buyer and the
Seller shall jointly retain a nationally recognized accounting firm (the
“Accounting Referee”) to resolve the disputed items. Upon resolution of the
disputed items, the allocation reflected on the Allocation Statement shall be
adjusted to reflect such resolution. The costs, fees and expenses of the
Accounting Referee shall be borne equally by the Buyer and the Seller.

 

6



--------------------------------------------------------------------------------

(b) The Seller and the Buyer agree to (i) be bound by the Allocation Statement
and (ii) act in accordance with the Allocation Statement in the preparation,
filing and audit of any Tax Return (including filing Form 8594 with its federal
income Tax Return for the taxable year that includes the date of the Closing).

 

(c) If an adjustment is made with respect to the Purchase Price pursuant to
Section 1.07, the Allocation Statement shall be adjusted in accordance with
Section 1060 of the Code and as mutually agreed by the Buyer and the Seller. In
the event that an agreement is not reached within 20 days after the
determination of Closing Net Working Capital, any disputed items shall be
resolved in the manner described in Section 1.07. The Buyer and the Seller agree
to file any additional information return required to be filed pursuant to
Section 1060 of the Code and to treat the Allocation Statement as adjusted in
the manner described in this Section 1.06(c).

 

1.07 Purchase Price Adjustments.

 

(a) Net Working Capital Adjustment. Not more than five (5) business days prior
to the Closing Date, the Seller shall prepare, or cause to be prepared, and
shall deliver to the Buyer, as of the date hereof, the Seller’s good faith
estimate (the “Estimated Net Working Capital”) as of the Closing of (x) current
assets (defined as Accounts Receivable as defined in Section 1.01(f)) (but
excluding Accounts Receivable relating to all SES Business activities, including
Conference Events, subscriptions and advertising scheduled to take place after
Closing) and Prepaid Expenses as defined in Section 1.01(h) (but excluding
Prepaid Expenses relating to all SES Business activities, including Conference
Events, subscriptions and advertising scheduled to take place after the
Closing), minus (y) Accounts Payable as defined in Section 1.03(a) but excluding
Accounts Payable relating to all SES Business activities, including Conference
Events, subscriptions and advertising scheduled to occur after the Closing Date
and excluding Refund Requests of the SES Business (the “Net Working Capital”).
The Estimated Net Working Capital shall be determined in accordance with the
same accounting principles, policies, methodologies and practices used in
preparing the SES Business Financial Statements and shall be accompanied by work
sheets that provide calculations and backup documentation that form the basis of
such estimate. If the Estimated Net Working Capital is less than or more than
$0, then the $42,000,000 cash payment to be made by the Buyer to the Seller on
the Closing Date pursuant to Section 1.05(a) shall be decreased or increased,
respectively, by the amount of such difference on a dollar for dollar basis
(such Closing Date cash payment as so decreased or increased, the “Initial
Closing Date Payment”).

 

(b) Not more than sixty (60) days after the Closing, the Seller shall prepare,
or cause to be prepared, and shall deliver to the Buyer, a statement (the
“Closing Net Working Capital Statement”) setting forth the Net Working Capital
of the SES Business as of the close of business on the Closing Date (the
“Closing Net Working Capital”). The Closing Net Working Capital Statement shall
be prepared in accordance with the same

 

7



--------------------------------------------------------------------------------

accounting principles, policies, methodologies and practices used in preparing
the SES Business Financial Statements). The Buyer shall be responsible for the
costs and expenses associated with the preparation of the Closing Net Working
Capital Statement.

 

(c) If within thirty (30) days following delivery of the Closing Net Working
Capital Statement, the Buyer has not given the Seller written notice of the
Buyer’s objection (a “Notice of Objection”) to the computation of the Closing
Net Working Capital, then the Closing Net Working Capital Statement shall be
binding and conclusive on the parties and shall for all purposes be used to
determine any adjustment to the Initial Closing Date Payment pursuant to Section
1.07(e). Any Notice of Objection shall specify in reasonable detail the basis
for the objection or objections set forth therein. Any Notice of Objection shall
include only objections based on (i) mathematical errors in the computation of
Closing Net Working Capital, or (ii) the Closing Net Working Capital Statement
not having been prepared or the Closing Net Working Capital not having been
calculated in accordance with clause (b) above. During such 30-day period, the
Buyer shall be permitted to review the working papers of the Seller relating to
the preparation of the Closing Net Working Capital Statement and the
determination of the Closing Net Working Capital.

 

(d) If the Buyer provides the Notice of Objection to the Seller within such
30-day period, the Seller and the Buyer shall during the thirty (30) day period
following the Seller’s receipt of the Notice of Objection attempt in good faith
to resolve the objections specified in the Notice of Objection. During such
30-day period, the Seller shall be permitted to review the working papers of the
Buyer relating to the Notice of Objection and the basis therefor. If the Seller
and the Buyer are unable to resolve all such objections within such 30-day
period, the matters remaining in dispute shall be submitted to a nationally
recognized independent public accounting firm mutually agreed upon and jointly
engaged by the Seller and the Buyer. If the Seller and the Buyer are unable to
so agree within ten (10) days after the end of such 30-day period, then the
Seller and the Buyer shall each select a nationally recognized independent
public accounting firm and such firms shall jointly select a third nationally
recognized independent public accounting firm to be jointly engaged by the
Seller and the Buyer to resolve the disputed matters (such selected firm being
the “Independent Expert”). The parties shall instruct the Independent Expert to
resolve the disputed matters in accordance with the terms of and principles set
forth in this Section 1.07 and to render its reasoned written decision as
promptly as practicable but in no event later than sixty (60) days after its
selection. The resolution of disputed items by the Independent Expert shall be
final and binding, and the determination of the Independent Expert shall
constitute an arbitral award that is final, binding and non-appealable and upon
which a judgment may be entered by a court having jurisdiction thereover. The
Buyer, on the one hand, and the Seller, on the other hand, shall be responsible
for 50% of the fees and expenses of the Independent Expert.

 

(e) Within five (5) business days after the calculation of the Closing Net
Working Capital has become final and binding in accordance with this Section
1.07, if the amount of Closing Net Working Capital is less than the Estimated
Closing Net Working Capital then the Seller shall pay to the Buyer an amount in
cash equal to the difference between the Closing Net Working Capital and the
Estimated Closing Net

 

8



--------------------------------------------------------------------------------

Working Capital, with interest from the Closing Date to the date of payment at a
rate of 6% per annum. Any payment required to be made pursuant to this Section
1.07 shall be made by wire transfer of immediately available funds to an account
designated in writing by the party or parties entitled to receive the payment.

 

(f) Within five (5) business after the calculation of the Closing Net Working
Capital has become final and binding in accordance with this Section 1.07, if
the amount of Closing Net Working Capital is greater than the Estimated Closing
Net Working Capital then the Buyer shall pay to the Seller an amount in cash
equal to the difference between the Closing Net Working Capital and the
Estimated Closing Net Working Capital, with interest from the Closing Date to
the date of payment at a rate of 6% per annum. Any payment required to be made
pursuant to this Section 1.07(f) shall be made by wire transfer of immediately
available funds to an account designated in writing by the party or parties
entitled to receive the payment.

 

1.08 Absolute Sale. The Seller agrees that the sale, conveyance, transfer and
delivery of the Purchased Assets to the Buyer shall be free and clear of all
title defects, liabilities, obligations, liens, encumbrances, charges and claims
of any kind, except any liabilities and obligations expressly assumed by the
Buyer pursuant to Section 1.03 hereof and the title exceptions listed in
Schedule 3.08 hereto.

 

1.09 Consents. From the date of this Agreement until the Closing Date, the
Seller shall use reasonable best efforts to obtain and provide to the Buyer all
third party consents required, if any, to consummate the transactions
contemplated by this Agreement, including the assignment of all contracts or
agreements listed on Schedule 5.03 hereof. If a third party contract cannot be
assigned to the Buyer except by an agreement or novation with, or consent to the
assignment from, one or more third parties:

 

(a) this Agreement does not constitute an assignment or attempted assignment of
such third party contract;

 

(b) the Seller shall at the Buyer’s request use reasonable best efforts with the
cooperation of the Buyer as required to procure such novation or consent;

 

(c) unless and until the third party contracts are novated or assigned with
effect from the Closing Date:

 

(i) the Seller will hold the benefit of the third party contracts in trust for
the Buyer and give all reasonable assistance to the Buyer to enable the Buyer to
enjoy the benefits of the third party contracts and to enforce its rights under
them; and

 

(ii) the Buyer will perform the third party contracts in accordance with their
terms and conditions as sub-contractor to the Seller so long as the Buyer
receives the full benefit of such third party contracts, and

 

9



--------------------------------------------------------------------------------

(d) if it is unlawful for the Seller to hold the benefit of a third party
contract in trust for the Buyer and/or for the Buyer to perform the contract as
sub-contractor to the Seller:

 

(i) this Agreement does not constitute a declaration of trust over the third
party contracts and/or (as the case may be) the appointment or attempted
appointment of a sub-contractor under the third party contract; and

 

(ii) the Seller and the Buyer shall each use reasonable best efforts to do or
procure to be done all such further acts and things and execute or procure the
execution of all such other documents as may be necessary in order (as nearly as
may be possible to put the Seller and the Buyer in the position in which they
would have been had the benefit of the third party contracts passed to the Buyer
on the Closing Date.

 

1.10 Bulk Sales Laws. The Seller and the Buyer hereby waive compliance with the
provisions of any applicable bulk sales laws; provided, however, that the Seller
agrees to discharge when due or to contest or litigate all claims of creditors
which are asserted against the Buyer or the Purchased Assets by reason of such
noncompliance, to jointly and severally indemnify, defend and hold harmless the
Buyer from and against any and all such claims in the manner provided in Section
10.05(a) hereof, and to take promptly all necessary action to remove any lien or
encumbrance which is placed on the Purchased Assets by reason of such
noncompliance.

 

ARTICLE II

 

RELATED AGREEMENTS

 

Simultaneously with the Closing hereunder the following agreements shall be
executed and delivered:

 

2.01 Escrow Agreement. Escrow Agreement by and among the Seller, the Buyer and
JPMorgan Chase Bank, N.A., substantially in the form attached as Exhibit A;

 

2.02 Assignment, Bill of Sale and Assumption. Assignment, Bill of Sale and
Assumption Agreement by and between the Seller and the Buyer, substantially in
the form attached as Exhibit B (the “Assignment, Bill of Sale and Assumption”);

 

2.03 Trademark Assignment. Trademark Assignment Agreement by and between the
Seller and the Buyer, substantially in the form attached as Exhibit C (the
“Trademark Assignment”);

 

2.04 Transition Services Agreement. Transition Services Agreement by and between
the Seller and the Buyer, substantially in the form attached as Exhibit D;

 

2.05 Assignment of Consulting Agreements. The assignment of the Consulting
Agreements with the persons set forth on Schedule 2.05, which agreements are
attached to Schedule 2.05 (as such agreements are amended or as may be amended
after the date hereof).

 

10



--------------------------------------------------------------------------------

Simultaneously with signing the execution and delivery Agreement, the following
documents shall be executed and delivered:

 

2.06 Cash Realisation Agreement. Cash Realisation Agreement, substantially in
the form attached hereto as Exhibit E (the “Cash Realisation Agreement”).

 

2.07 Incisive Side Letter Agreement. Side Letter Agreement, dated as of the date
of this Agreement, executed by the Buyer and the Seller, a copy of which is
attached hereto as Exhibit F (the “Side Letter Agreement”).

 

2.08 RBS Side Letter. Side Letter, dated as of the date of this Agreement,
executed by the Royal Bank of Scotland and delivered to the Seller, a copy of
which is attached hereto as Exhibit G (the “RBS Side Letter”).

 

2.09 Incisive Side Letter. Side Letter dated as of the date of this Agreement,
executed by the Buyer and delivered to the Seller, a copy of which is attached
hereto as Exhibit H (the “Incisive Side Letter”).

 

The agreements referred to in Sections 2.01 to 2.09 are collectively referred to
as the “Related Agreements”.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

The Seller represents and warrants to Buyer that the statements contained in
this Article III are correct and complete (after giving effect to any
qualifications contained therein):

 

3.01 Organization and Good Standing. The Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has the corporate power and authority to own and operate its properties and
assets (including the Purchased Assets) and to conduct the SES Business as it is
now being conducted. The Seller is duly qualified to do business in all other
jurisdictions in which the Seller owns, leases or operates property comprising
the Purchased Assets or otherwise conducts the SES Business except where the
failure to be so qualified will not be materially adverse to the Purchased
Assets taken as a whole.

 

3.02 Authorization, Compliance with Other Instruments and Law. The Seller has
full corporate power and authority to enter into this Agreement and the Related
Agreements, to consummate the transactions contemplated hereby and thereby and
to perform its obligations hereunder and thereunder. The execution, delivery and
performance of this Agreement and the Related Agreements and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action

 

11



--------------------------------------------------------------------------------

on the part of the Seller. This Agreement has been duly executed and delivered
by the Seller, and is a valid and legally binding obligation of the Seller
enforceable against the Seller in accordance with its terms and the Related
Agreements will, when executed and delivered by the Seller at Closing,
constitute valid and binding obligations of the Seller enforceable against the
Seller in accordance with their respective terms, in each case except where such
enforcement may be limited by applicable bankruptcy, insolvency, moratorium, or
similar laws from time to time in effect which affect creditors’ rights
generally and by legal and equitable limitations on the enforceability of
specific remedies. The execution, delivery and performance of this Agreement and
the Related Agreements will not (i) conflict with or result in a breach or
violation of any provision of the Certificate of Incorporation or By-Laws of the
Seller or of any order, writ, injunction, judgment, decree, law, statute, rule
or regulation to which the Seller is a party or by which the Seller or the
Purchased Assets may be bound or affected; or (ii) except as set forth in
Schedule 3.02, result in a default (or give rise to any right of termination,
cancellation or acceleration) or result in the creation of any Lien in or to the
Purchased Assets under the terms, conditions or provisions of any note, bond,
mortgage, indenture, license, agreement or other instrument or obligation to
which the Seller is a party or by which the Seller or the Purchased Assets may
be bound. All necessary authorizations of the transactions contemplated by this
Agreement required to be obtained by the Seller from any federal, state, local
or foreign government or agency shall have been obtained prior to the Closing,
and any filings, notifications or disclosures required by law or regulation of
any such government or agency shall have been made in such form as is acceptable
as filed except where the failure to obtain such authorizations or to make such
filings, notifications or disclosures will not be materially adverse to the
Purchased Assets taken as a whole or the transactions contemplated hereby.

 

3.03 Financial Statements. (a) Attached hereto as Schedule 3.03 are true and
correct copies of the following financial statements: (i) an unaudited Statement
of Assets and Liabilities solely for the SES Business together with individual
statements of Accounts Receivable and Accounts Payable as of June 30, 2005
directly related to each Conference Event scheduled to occur during the twelve
(12) months following the Closing Date, including the San Jose Conference (the
“SES Business Statement of Assets and Liabilities”) and (ii) Statements of
Income solely of the SES Business for the fiscal years ended December 31, 2002,
2003, 2004 and for the six-month period ended June 30, 2005 (collectively, the
“SES Business Financial Statements”). The SES Business Financial Statements have
been prepared in accordance with the accounting principles normally applied by
the Seller in the preparation of its financial statements and present fairly the
financial condition of the SES Business as of such dates and the results of
operations of the SES Business for such periods. The Costs reflected in the SES
Business Financial Statements are the only Costs associated with the operation
of the SES Business for the periods indicated (other than the Costs of the SES
Business Employees, the Cost of the employees of ClickZ.com and expenses for
accounting, hosting, IT and telecommunication, registration, management, back
office support and property services).

 

(b) Undisclosed Liabilities. The SES Business has no liabilities or obligations
exceeding $50,000 in the aggregate (whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated and whether due or to become due, including any liability for
taxes) which are not fully

 

12



--------------------------------------------------------------------------------

reflected or reserved against in the SES Business Statement of Assets and
Liabilities as of June 30, 2005 except those which have been incurred in the
Ordinary Course of Business of the Seller since June 30, 2005 (obligations not
incurred in the Ordinary Course of Business after June 30, 2005 will, unless
satisfied on or prior to the Closing Date, constitute Excluded Liabilities).

 

3.04 Operation of the Seller in the Ordinary Course. Since the close of business
on December 31, 2004 nothing has occurred that would be materially adverse to
the Purchased Assets taken as a whole. Since December 31, 2004, the SES Business
has been operated in the Ordinary Course of Business. Except as set forth on
Schedule 3.04, without limiting the generality of the foregoing, since that date
the Seller has not, related primarily to the SES Business:

 

(i) incurred any obligations or liabilities, whether absolute, accrued,
contingent or other, other than obligations and liabilities incurred in the
Ordinary Course of Business, (ii) mortgaged, pledged or subjected to any lien,
lease, security interest or other encumbrance (other than liens for taxes,
assessments or other governmental charges not yet due and payable, or presently
payable without penalty or interest) any of its assets, real or personal,
tangible or intangible, (iii) acquired or disposed of any tangible or intangible
assets or properties, or entered into any agreement for any such acquisition or
disposition, except in the Ordinary Course of Business, (iv) forgiven or
canceled any debts or claims other than in the Ordinary Course of Business or
waived any rights of material value not previously accrued for, (v) granted any
increase in compensation in any form to any SES Business Employee or granted any
severance or termination pay, or entered into any employment agreement, or any
modification of a previously existing employment agreement, with any SES
Business Employee, other than increases in compensation of less than 10% (ten
percent) granted in the Ordinary Course of Business consistent with prior
practice to SES Business Employees whose base pay at the time of such increase
was less than $20,000, (vi) adopted, amended or entered into any collective
bargaining, bonus, profit sharing, compensation, stock option, pension,
retirement, deferred compensation or other plan, agreement or arrangement for
the benefit of SES Business Employees, (vii) granted third parties any rights or
licenses under or to any of its patents, trademarks, trade names, copyrights,
domain names or other intellectual property rights, (viii) suffered any loss of,
or material change in its relationship with, any supplier or customer or has
Knowledge that any such supplier or customer intends any action which would
constitute or lead to such a loss or would be materially adverse to the
Purchased Assets taken as a whole, (ix) suffered any damage, destruction or loss
(whether or not covered by insurance) which is materially adverse to the
Purchased Assets taken as a whole, (x) suffered any strike or other labor
trouble which has been materially adverse to the Purchased Assets taken as a
whole, (xi) accelerated, terminated or made any substantial revision of, or
engaged in any renegotiation of any Material Contract, (xii) made any change in
accounting principles or methods or in classification, depreciation or
amortization policies or rates, (xiii) settled any dispute involving payment by
the Seller in excess of $10,000, (xiv) made or guaranteed any loan, advance or
extension of credit in excess of $5,000 to any person or entity other than
travel or expense advances in accordance with its normal policies which have
been accounted for or repaid in accordance with its normal business practices,
(xv) entered into any

 

13



--------------------------------------------------------------------------------

transactions with any SES Business Employee outside the Ordinary Course of
Business, (xvi) entered into any Material Contract other than in the Ordinary
Course of Business, (xvii) made any capital expenditure outside the Ordinary
Course of Business, (xviii) transferred, assigned or granted any license or
sublicense of any material rights under or with respect to any Intellectual
Property, (xix) changed its normal business practices or (xx) committed to any
of the foregoing.

 

3.05 Tax Matters.

 

(a) Other than as disclosed on Schedule 3.05, the Seller has timely paid all
Taxes required to be paid with respect to the SES Business, the non-payment of
which would result in a Lien on the Purchased Assets.

 

(b) Except as set forth on Schedule 3.20, the Seller has not deferred inclusion
of any prepaid income of the SES Business.

 

3.06 Material Contracts and Commitments.

 

(a) Schedule 3.06 hereto lists the following contracts and other agreements
(“Material Contracts”) related to the SES Business as of the date hereof:

 

(i) any agreement (or group of related agreements) for the lease of personal
property to or from any Person providing for lease payments in excess of $10,000
per annum;

 

(ii) any agreement (or group of related agreements) for the purchase sale or
rental of supplies, products, advertising space, customer lists, mailing lists
or other personal property, or for the furnishing or receipt of services, the
performance of which will extend over a period of more than three months, or
involve payments in excess of $10,000;

 

(iii) any agreement concerning a partnership or joint venture;

 

(iv) any agreement (or group of related agreements) under which the Seller has
created, incurred, assumed, or guaranteed any indebtedness for borrowed money,
or any capitalized lease obligation, in excess of $10,000 or under which it has
imposed a security interest on any of the Purchased Assets;

 

(v) any material agreement concerning confidentiality or non-competition;

 

(vi) any collective bargaining agreement;

 

(vii) any agreement for the employment of any individual on a full-time,
part-time, consulting, or other basis providing annual compensation in excess of
$50,000 or providing material severance benefits;

 

14



--------------------------------------------------------------------------------

(viii) any agreement under which the consequences of a default or termination
could be materially adverse to the Purchased Assets taken as a whole;

 

(ix) any other agreement (or group of related agreements) the performance of
which involves consideration in excess of $10,000; and

 

(x) any agreement or request from a customer or customers to refund any Fees in
excess of $10,000 in the aggregate (setting forth for each such agreement the
total dollar amount of such refund requested as of the date hereof).

 

The Seller has delivered or made available to the Buyer on the Intralinks
Website a correct and complete copy of each written agreement listed in Schedule
3.06 and a written summary setting forth the material terms and conditions of
any oral agreement. With respect to each such agreement: (A) the agreement is
legal, valid, binding, enforceable, and in full force and effect in all material
respects; (B) the Seller is not, and to the Seller’s Knowledge no other party
is, in material breach or default, and to the Seller’s Knowledge no event has
occurred which with notice or lapse of time would constitute a material breach
or default, or permit termination, modification, or acceleration, under the
agreement; and (C) to the Seller’s Knowledge, no party has repudiated any
material provision of the agreement.

 

(b) Schedule 3.06 includes, as of the date hereof, all of the Barter Agreements
pursuant to which third parties pay value in kind in exchange for the receipt of
value in kind given by the Seller to such third parties and includes details of
the values in kind already received by the Seller and paid to the Seller prior
to the date hereof. In addition, Schedule 3.06 includes, as of the date hereof,
a list of all persons and entities that have entered into exhibitor/sponsor
contracts with the Seller in respect of Conferences scheduled to take place
anywhere in the world after the Closing Date and, where applicable, gives
details of the dollar value of barter arrangements agreed to by the Seller in
lieu of payment for exhibitor and sponsor fees. Schedule 3.06 lists, as of the
date hereof, all contracts with hotels, convention centers, providers, website
developers, copy writers, authors, article writers and all other third party
providers that provide goods or services for the Conferences and/or Websites.
Except as indicated on Schedule 3.06, the Seller is not in breach or violation
of, or in default under any of the Material Contracts; the execution of this
Agreement and the consummation of the transactions contemplated hereby will not
constitute a default or breach under the Material Contracts; and, except as
specifically indicated in Schedule 5.03, the execution of this Agreement and the
consummation of the transactions contemplated hereby will not give rise to any
consent requirement under any of the Material Contracts. Except as set forth on
Schedule 3.06, all of the contracts listed on Schedule 3.06 are in full force
and effect and have not been modified or amended. No termination notice has been
received from any party with respect to a Material Contract.

 

3.07 Licenses, Permits and Authorizations. The Seller has obtained all
approvals, authorizations, consents, licenses, franchises, orders, certificates
and other permits of, and has made all filings with any governmental authority,
whether foreign, Federal, state or local, which are required for the ownership
of the Purchased Assets or the conduct of the Seller’s SES Business as presently
conducted, in each case except where the failure to do so

 

15



--------------------------------------------------------------------------------

would be materially adverse to the Purchased Assets taken as a whole or the
transactions contemplated hereby. A complete list of all such approvals,
authorizations, consents, licenses, franchises, orders, certificates, permits
and filings is included as Schedule 3.07 hereto.

 

3.08 Title to Purchased Assets. Except as set forth on Schedule 3.08, the Seller
has good title to the Purchased Assets and shall at the Closing deliver to the
Buyer good title to the Purchased Assets free and clear of all Liens other than
those that constitute Assumed Liabilities. All leases pursuant to which the
Seller leases any of the Purchased Assets are valid and binding in accordance
with their respective terms.

 

3.09 Transferred Intellectual Property. Insofar as they relate primarily to the
SES Business:

 

(a) A complete and accurate list of the Transferred Intellectual Property is set
forth on Schedule 1.01(a). The Seller owns or has the right to use pursuant to
license, sublicense, public domain, agreement, or permission the Transferred
Intellectual Property.

 

(b) Except as set forth in Schedule 3.09(b), the Seller’s use of the Transferred
Intellectual Property in connection with the SES Business has not interfered
with, infringed upon, misappropriated, or otherwise come into conflict with any
intellectual property rights of third parties, and, except as set forth in
Schedule 3.09(b), none of the Seller’s officers have ever received any written
charge, complaint, claim, demand, or notice alleging any such interference,
infringement, misappropriation, or violation, including any claim that the
Seller must license or refrain from using any Transferred Intellectual Property
rights of any third party to the extent related to the SES Business. To the
Knowledge of the Seller, except as set forth in Schedule 3.09(b), no third party
has interfered with, infringed upon, or misappropriated in any material respect
any Transferred Intellectual Property rights of the Seller with respect to the
SES Business.

 

(c) Schedule 3.09(c) identifies (i) each trade name registration or trademark
registration and application for registration filed by the Seller, (ii) each
copyright registration or application for registration filed by the Seller,
(iii) each patent which has been issued to the Seller, applied for by the Seller
with respect to any of the Transferred Intellectual Property and (iv) each
material license, agreement, or other permission which the Seller has granted to
any third party with respect to any of the Transferred Intellectual Property.
Except as set forth on the Schedule 3.09(c) with respect to each such item of
Transferred Intellectual Property required to be identified in Schedule 1.01(a):

 

(i) the Seller possesses all rights, title, and interest in and to the item of
Transferred Intellectual Property, free and clear of any security interest,
license or other restriction other than Permitted Liens;

 

(ii) the item of Transferred Intellectual Property is not subject to any
outstanding injunction, judgment, order, decree, ruling or charge; and

 

16



--------------------------------------------------------------------------------

(iii) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or, to the Knowledge of the Seller, is threatened
which challenges the legality, validity, enforceability, use or ownership of the
item.

 

(d) Schedule 3.09(d) identifies each item of Transferred Intellectual Property
that any third party owns and that the Seller uses pursuant to a license,
sublicense, agreement, or permission. The Seller has delivered or made available
to the Buyer correct and complete copies of all such licenses, sublicenses,
agreements, and permissions (as amended to date). Except as set forth on
Schedule 3.09(d), to the Seller’s Knowledge with respect to each such item of
Transferred Intellectual Property:

 

(i) the license, sublicense, agreement, or permission covering the item is, to
the Seller’s Knowledge, legal, valid, binding, enforceable, and in full force
and effect;

 

(ii) the Seller is not, and to the Knowledge of the Seller, no other party is in
breach or default of any such license, sublicense, agreement, or permission and
no event has occurred which with notice or lapse of time would constitute a
breach or default or permit termination, modification, or acceleration
thereunder;

 

(iii) the Seller has not, and to the Knowledge of the Seller, no other party
has, repudiated any provision of any such license, sublicense, agreement, or
permission; and

 

(iv) the Seller has not granted any sublicense or similar right with respect to
the license, sublicense, agreement, or permission.

 

(e) To the Knowledge of the Seller, the Seller is not aware that any of the SES
Business Employees is obligated under any contract (including licenses,
covenants, confidentiality or non compete obligations or other commitments of
any nature) or other agreement, or subject to any judgment, decree or order of
any court or administrative agency, that would conflict with their activities
for or on behalf of the SES Business.

 

(f) Schedule 3.09(f) lists all mailing and customer lists used in the conduct of
the SES Business (the “Mailing Lists”). The Mailing Lists are owned by the
Seller on behalf of SES Business and are (i) in a magnetic tape form in readable
format and (ii) contain substantially all of the names and addresses of
customers who have in the past purchased services from the Seller in respect the
SES Business and does not omit the name of any customer that has contributed to
the SES Business an amount in excess of 1.0% of annual revenues of the SES
Business in 2005. To the Knowledge of Seller, the use of the mailing lists by
Seller in the conduct of the SES Business and its transfer to the Buyer pursuant
to this Agreement, does not violate, without limitation, (i) intellectual
property rights and rights of publicity or privacy of any Person, (ii)
applicable Law or Order or (ii) the Seller’s published privacy policies and
terms of use and industry practices regarding use of personal data and
information of customers. There is no limitation on the right of the Seller to
transfer to the Buyer any of the Mailing Lists. The data files delivered at the
Closing by the Seller pursuant hereto are complete and accurate in all material
respects and provide all of the information required by this Section in the form
requested.

 

17



--------------------------------------------------------------------------------

3.10 [Intentionally Omitted]

 

3.11 Litigation and Other Claims. Except as described in Schedule 3.11, there
are no actions, suits, arbitration proceedings, claims or other proceedings
arising out of or related to the SES Business pending or, to the Knowledge of
the Seller, threatened before any foreign, Federal, state, municipal or other
court, department, commission, arbitration panel, board, bureau, agency, body or
instrumentality against the Seller or affecting the Purchased Assets at law or
in equity. Except as set forth in Schedule 3.11, the Seller is not a party to or
subject to the provisions of any order, writ, injunction, decree or judgment of
any court or foreign, Federal, state, municipal or other governmental or
administrative body, department, commission, board, bureau, securities exchange
or other agency or instrumentality in connection with the ongoing operations of
the Seller.

 

3.12 Material Adverse Events. Since December 31, 2004, through the date of this
Agreement, no events have occurred which would be materially adverse to the
Purchased Assets taken as a whole or to the transactions contemplated hereby.

 

3.13 Sufficiency of Purchased Assets. Except as set forth on Schedule 3.13, the
Purchased Assets are sufficient to operate the SES Business as currently
operated and comprise all of the material assets used by the Seller in the
operation of the SES Business during the twelve (12) month period prior to the
date hereof (other than those that do not relate primarily to the SES Business
and which constitute Excluded Assets). Except for the contracts set forth on
Schedule 3.13, Schedule 3.06 or Schedule 1.01(c) (such contracts set forth on
Schedule 1.01(c) to be assigned to the Buyer at the Closing), the Seller is not
a party to any contract which is necessary in any material respect to the
operation of the SES Business. The Seller does not own or lease any buildings,
structures, improvements or fixtures related primarily to the operation of the
SES Business (other than the leasing from time to time of hotel or venue space
in connection with Conferences).

 

3.14 Compliance with Laws. To the Knowledge of Seller, neither the Purchased
Assets nor the operations of the SES Business violate, in any material respect,
any foreign, federal, state or local law, ordinance, rule or regulation.

 

3.15 Insurance.

 

(a) Schedule 3.15 sets forth the following information with respect to each
material insurance policy (including policies providing property, casualty,
liability, and workers’ compensation coverage and bond and surety arrangements)
with respect to which the Seller is a party, a named insured, or otherwise the
beneficiary of coverage as relates to the Purchased Assets:

 

(i) the name, address, and telephone number of the agent;

 

(ii) the name of the insurer, the name of the policyholder, and the name of each
covered insured;

 

18



--------------------------------------------------------------------------------

(iii) the policy number, the cost of coverage and the period of coverage;

 

(iv) the scope (including an indication of whether the coverage is on a claims
made, occurrence, or other basis) and amount (including a description of how
deductibles and ceilings are calculated and operate) of coverage; and

 

(v) a description of any retroactive premium adjustments or other material
loss-sharing arrangements.

 

3.16 Accounts Receivable. Schedule 3.16 sets forth all of the Accounts
Receivable due in respect of the SES Business that constitute Purchased Assets.
With respect to all such Accounts Receivable, (a) such Accounts Receivable arose
from bona fide transactions in the Ordinary Course of Business, (b) the services
related thereto have been provided to the account obligor, (c) except as set
forth on Schedule 3.20, no further services are required to be provided in order
to complete the sales and to entitle the Seller, or its assignee, to collect
such Accounts Receivable in full and (d) they are not subject to any set-offs or
counterclaims and except as set forth on Schedule 3.16, are current and
collectible. Except as set forth in Schedule 3.16 hereto, none of such Accounts
Receivable have been assigned or pledged to any other Person, firm or
corporation, and no defense or set-off to any such Accounts Receivable has been
asserted or to the Knowledge of the Seller threatened by any obligor, except as
reserved on the SES Business Most Recent Unaudited Balance Sheet. Except for the
San Jose Conference or as set forth in Schedule 3.16, the Seller has not
received as of the date hereof any cash or payment in kind in respect of future
Conference Events.

 

3.17 Labor Matters.

 

(a) Schedule 3.17 lists each employee who has been employed in the SES Business
(other than executive officers and the general counsel and directors of the
Seller) and who, during the 12 months prior to the Closing Date, devoted more
than 25% of his or her working time to the SES Business (the “SES Business
Employees”) as well as their current salaries and target bonuses (together with
pending or anticipated increases therein). Except as disclosed on Schedule 3.17,
the salaries and target bonuses set forth opposite the names of the SES Business
Employees on Schedule 3.17 are such SES Business Employees’ current salaries and
target bonuses and other than routine raises in accordance with the Seller’s
normal employment practices or otherwise in the Ordinary Course of Business,
none of these salaries and target bonuses have been increased in anticipation of
the transactions contemplated by this Agreement.

 

(b) Other than (i) the SES Business Employees named on Schedule 3.17 and (ii)
the executive officers, general counsel and directors of the Seller, there are
no individuals that devote more than 25% of their working time to the SES
Business. Except as disclosed on Schedule 3.17, no SES Business Employee has
indicated to the Seller that he or she will terminate his or her employment with
the Seller nor, to the Knowledge of the Seller, does any SES Business Employee
have an intention to terminate his or her employment with the Seller. Except as
set forth in Schedule 3.17: (a) the Seller is in compliance in all material
respects with all applicable laws respecting employment and employment
practices, terms and conditions of employment and wages

 

19



--------------------------------------------------------------------------------

and hours, and is not engaged in any unfair labor practice with respect to the
SES Business Employees; (b) there is no unfair labor practice complaint against
the Seller pending or to the Knowledge of the Seller threatened with respect to
the SES Business Employees before the National Labor Relations Board or any
other applicable tribunal; (c) the SES Business is not party to or bound by any
collective bargaining agreement, nor have the SES Business Employees been
involved in any labor strike, dispute, slowdown or stoppage actually pending or,
to the Knowledge of the Seller, threatened against or affecting the Seller; (d)
the Seller has received no notice that any representation or petition respecting
the SES Business Employees has been filed with the National Labor Relations
Board or any other applicable tribunal; (e) no grievance nor any arbitration
proceeding arising out of or under any collective bargaining agreements with
respect to the SES Business Employees is pending against the Seller; and (f) the
Seller has not experienced any strike or work stoppage or other industrial
dispute involving the SES Business Employees in the past five years.

 

3.18 Condition of Purchased Assets. The Purchased Assets are in good repair and
working condition, normal wear and tear excepted, are suited for the uses
currently intended, are in conformity with all applicable laws, ordinances,
rules and regulations and are in good saleable condition, normal wear and tear
excepted. The Websites are in operating condition and except as is not
materially adverse to the Purchased Assets taken as a whole, do not contain
viruses, trojan horses, easter eggs, time bombs, worms, cancelbots, lock-ups,
drop dead, trap doors, or back door devices or other similar code or devices
that are intended to damage, detrimentally interfere with, surreptitiously
intercept or expropriate any system, data or personal information and the
content included in the Websites is free from corrupted data and can be run with
third party software.

 

3.19 Absence of Certain Payments. In respect of the SES Business, neither the
Seller nor any officers, directors, employees, agents, representatives or, to
the Knowledge of the Seller, independent contractors of the Seller has made, or
arranged for the making of, any unlawful payment to any official, officer or
employee of any foreign, federal, state, county, municipal or other governmental
or regulatory body or authority or any self regulatory body or authority, or
made any payment to any customer or supplier of the Seller or any officer,
director, partner, employee or agent of any customer or supplier, for the
unlawful sharing of fees or to any such customer or supplier or any such
officer, director, partner, employee or agent for the unlawful rebating of
charges, or engaged in any other unlawful reciprocal practice, or made any other
unlawful payment or given any other unlawful consideration to any such customer
or supplier or any such officer, director, partner, employee or agent, in
respect of the Seller.

 

3.20 Delegates and Subscribers. Schedule 3.20 lists (i) those customers of the
SES Business that have paid Registration Fees, Exhibitor Fees, Sponsorship Fees,
Advertising Fees and Subscription Fees in respect of Conferences scheduled to
take place after the Closing Date (except for the San Jose Conference), (ii) the
amounts of money such customers are charged by the Seller to register, to
exhibit or to sponsor as the case may be, (iii) the amounts of money already
paid to the Seller in respect of these events and (iv) the barter agreements
entered into in respect thereof. Except as set forth in Schedule 1.03, since the
date of the SES Business Financial Statements and except in respect of the San
Jose

 

20



--------------------------------------------------------------------------------

Conference no registrant, sponsor or exhibitor at one of the Conferences to be
held after the Closing Date has indicated in writing to the Seller that it shall
cancel or decrease the amount of its Fees.

 

3.21 Full Disclosure. No representation or warranty of the Seller and no
information, Schedule or certificate furnished by or on behalf of the Seller to
the Buyer, its affiliates or its agents pursuant to or in connection with this
Agreement contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein or
therein not misleading.

 

3.22 Subsidiaries. The Seller has no subsidiaries which are operating in, or
competing with, the SES Business.

 

3.23 San Jose and Chicago Conference Events. To the Knowledge of the Seller,
there are no circumstances and no events have occurred that would be reasonably
likely to cause the Chicago Conference Event and/or the San Jose Conference
Event to be cancelled.

 

ARTICLE IV

 

REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER

 

The Buyer represents and warrants to the Seller that the statements contained in
this Article IV are correct and complete (after giving effect to any
qualifications contained herein):

 

4.01 Organization. The Buyer is a public limited company duly organized, validly
existing and in good standing under the laws of England and Wales.

 

4.02 Due Authorization. The Buyer has full corporate power and authority to
enter into this Agreement and the Related Agreements and to consummate the
transactions contemplated hereby and thereby and to perform its obligations
hereunder and thereunder. The execution, delivery and performance of this
Agreement and the Related Agreements, and the consummation of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
corporate action on the part of the Buyer. This Agreement has been duly executed
and delivered by the Buyer, and is a valid and binding obligation of the Buyer
enforceable against the Buyer in accordance with its terms and the Related
Agreements will, when executed and delivered by the Buyer at Closing, constitute
valid and binding obligations of the Buyer enforceable against the Buyer in
accordance with their respective terms, except in each case where such
enforcement may be limited by applicable bankruptcy, insolvency, moratorium, or
similar laws from time to time in effect which affect creditors’ rights
generally and by legal and equitable limitations on the enforceability of
specific remedies. The execution, delivery and performance of this Agreement and
the Related Agreements will not conflict with or result in a violation of any
provision of the organizational documents of the Buyer, or of any material
contract by which it is bound, or of any judgment or decree to which it is a
party or by which it is bound. All necessary authorizations of the transactions
contemplated by this Agreement and the Related Agreements required to be
obtained by the Buyer from any federal, state, local or foreign government or
agency shall

 

21



--------------------------------------------------------------------------------

have been obtained prior to the Closing, and any filings, notifications or
disclosures required by law or regulations of such government or agency shall
have been made in such form as is acceptable to file except where the failure to
obtain such authorizations or make such filings will not materially adversely
affect the transactions contemplated hereby.

 

4.03 Consents. Neither the execution of this Agreement or the Related Agreement
by the Buyer nor the performance of either of their obligations hereunder and
thereunder will require the consent of any third party, where the failure to
obtain such consent will materially adversely affect the transactions
contemplated hereby.

 

4.04 Financing. The Buyer has delivered to the Seller on or prior to the date
hereof a true, correct and complete excerpt of the conditions precedent to the
Closing of the Financing Agreements. The Financing Agreements have been duly
executed and delivered by the parties thereto and are enforceable against the
parties thereto in accordance with their terms. Upon the closing of the
Financing Agreements, the Buyer will have satisfied the condition set forth in
Section 6.03(g).

 

ARTICLE V

 

COVENANTS PENDING CLOSING

 

5.01 Conduct of SES Business Prior to the Closing. Except as contemplated by
this Agreement, during the period from the date of this Agreement to the Closing
Date, the Seller will use its reasonable best efforts to keep the SES Business
intact, including its present operations, working conditions, insurance policies
and relationships with licensors, suppliers, customers and employees and will
conduct the SES Business and operations in, and only in, the Ordinary Course of
Business and substantially in the manner heretofore conducted. Without limiting
the generality of the foregoing, and except as contemplated in this Agreement,
prior to the Closing Date, without the prior written consent of the Buyer, the
Seller will not, primarily in respect of the SES Business:

 

(a) except for Excluded Liabilities, create, incur or assume any indebtedness
for money borrowed, or incur any material liabilities or obligations other than
in the Ordinary Course of Business; or assume, guarantee, endorse or otherwise
become liable or responsible (whether directly or contingently or otherwise) for
the obligations of any Person; provided, however, that the Seller may endorse
negotiable instruments for collection in the Ordinary Course of Business;

 

(b) except in the Ordinary Course of Business, increase the rate or terms of
compensation payable or to become payable by the Seller to the SES Business
Employees or increase the rate or terms of any bonus, insurance, pension or
other employee benefit plan, payment or arrangement made to, for or with the SES
Business Employees or enter into any new employment agreement or modify the
terms of any existing employment agreement with an SES Business Employee, except
as may be required to prevent the SES Business Employees subject to any such
employment agreement from being subject to the income inclusion requirements and
tax penalty provisions of Sections 409A(a)(1) and 409A(b) of the Code or
otherwise as may be required to comply with any applicable law;

 

22



--------------------------------------------------------------------------------

(c) except in the Ordinary Course of Business, enter into any material contract
or arrangement related to the SES Business providing for, in the aggregate,
payment or receipt of more than US$10,000 or which is greater than six months in
duration without the Buyer’s consent which shall not be unreasonably withheld or
delayed;

 

(d) in any material way, violate, breach or allow to lapse any Material Contract
or enter into any other agreement, commitment or transaction (including without
limitation any borrowing, capital expenditure or capital financing);

 

(e) sell, transfer, mortgage, encumber or otherwise dispose of any of the
Purchased Assets, except in the Ordinary Course of Business;

 

(f) agree or make any commitment to take any actions prohibited by this Section
5.01; or

 

(g) accelerate any payments or Accounts Receivable prior to their maturity date.

 

5.02 Access to Information. Between the date of this Agreement and the Closing
Date, the Seller will, during ordinary business hours upon receipt of reasonable
advance notice (a) give the Buyer and its authorized representatives and
advisors access to all books, records, offices and other facilities and
properties of the SES Business, (b) permit the Buyer to make such inspections
thereof as the Buyer may reasonably request, and (c) cause its officers and
advisors to furnish the Buyer with such financial and operating data and other
information with respect to the SES Business as the Buyer may from time to time
reasonably request; in addition, the Seller will cause its accountants to make
their personnel, their work papers and such other requested documentation
relating to their work papers and to their audits of the books and records of
the Seller as relates to the SES Business available to the Buyer and its
advisors and representatives.

 

5.03 Consents. Schedule 5.03 lists all consents required from third parties
including governmental authorities in respect of the transactions contemplated
by this Agreement. The parties hereto will use their reasonable best efforts to
promptly obtain consents (including any required consents to the assignment of
contracts) of all persons and governmental authorities necessary for the
consummation of the sale of the Purchased Assets and the other transactions
contemplated by this Agreement and the Related Agreements.

 

5.04 Public Announcements. From the date hereof until the date that is fifteen
(15) days after the Closing Date, all press releases, notices to customers and
suppliers and similar public announcements (other than to employees of the
Seller, employees of the Buyer, attorneys, accountants and other advisors of the
parties hereto in connection with the transactions contemplated hereby on a need
to know basis) with respect to this Agreement and the transactions contemplated
by this Agreement shall be approved by both the Buyer and the Seller prior to
the issuance thereof and the parties hereto agree to use their reasonable best
efforts to mutually agree upon the form and consent of such press releases,
notices and similar

 

23



--------------------------------------------------------------------------------

public announcements; provided, however, that any party may make any public
disclosure it believes in good faith to be required by law, regulation or rule
of any stock exchange on which the securities of such party are traded (in which
case the disclosing party shall use reasonable best efforts to advise the other
party prior to making such disclosure and to provide the other party a
reasonable opportunity to review the proposed disclosure).

 

5.05 Confidentiality.

 

(a) All information furnished by the Buyer (or its agents and representatives)
to the Seller (or its agents and representatives) or furnished by the Seller (or
its agents or representatives) to the Buyer (or its agents and representatives)
pursuant hereto (“Confidential Information”) shall be treated as the sole
property of the party furnishing the information until the Closing Date, and if
the Closing shall not occur, the party receiving the information shall return to
the party which furnished such information all copies of any documents or other
materials containing, reflecting or referring to such information, shall keep
confidential all of such information regarded as confidential by the party
supplying such information, and shall not directly or indirectly use such
information for any competitive or other commercial purpose. The obligation to
keep such information confidential shall not apply to (i) any information which
(w) the party receiving the information can establish was already in its
possession prior to the disclosure thereof by the party furnishing the
information, (x) was then generally known to the public, (y) became known to the
public through no fault of the party receiving the information; or (z) was
disclosed to the party receiving the information by a third party not bound by
an obligation of confidentiality to the party furnishing the information; or
(ii) disclosures in accordance with an order of a court of competent
jurisdiction or as required by any law, rule or regulation applicable to the
party making the disclosure, including any rule of, or agreement of any party or
its Affiliates with, any stock exchange.

 

(b) The Seller and the Buyer agree, whether or not the Closing shall occur, to
maintain, and to cause their agents and representatives to maintain, the
confidentiality of the terms and conditions of this Agreement and the Related
Agreements and all documents executed and delivered in connection with the
transactions contemplated by this Agreement and the Related Agreements. The
provisions of this Section 5.05(b) shall not apply to particular conditions or
terms of the above referenced documents (i) if the party seeking to make such
disclosure shall have obtained the prior written consent of the other party to
the disclosure of such conditions or terms, (ii) that are required to be
disclosed during the course of any litigation or arbitration which may be
brought by any party related to the provisions of any of the above referenced
documents, (iii) that are or become generally available to the public other than
as a result of actions taken by the party seeking to make such disclosure or its
agents and representatives, or (iv) that are required to be disclosed pursuant
to and in accordance with any law, rule or regulation applicable to the party
seeking to make such disclosure, including any rule of, or agreement of any
party or its Affiliates with, any stock exchange.

 

(c) Notwithstanding the foregoing, if a party is requested or required (by oral
questions, interrogatories, requests for information or document subpoena, civil

 

24



--------------------------------------------------------------------------------

investigative demand or similar process) to disclose any of the above-referenced
documents, such party will promptly notify the other party of such request so
that such other party may seek an appropriate protective order or waive
compliance with the provisions hereof. If, in the absence of a protective order
or the receipt of a waiver hereunder, a party is nonetheless, in the opinion of
its counsel, compelled to disclose any terms or conditions of the
above-referenced documents to any tribunal or else stand liable for contempt or
suffer other censure or penalty, such party may disclose such information to
such tribunal without liability hereunder.

 

5.06 Related Agreements. The parties hereto agree that at Closing they will
execute and deliver (or cause their Affiliates to execute and deliver) the
Related Agreements to which they or their Affiliates are to be a party.

 

5.07 No-Shop. Except for this Agreement and the transactions contemplated
hereby, Seller will not (i) solicit, initiate, or encourage the submission of
any proposal or offer from any Person relating to the acquisition of any capital
stock or other voting securities, or any substantial portion of the assets,
(including any acquisition structured as a merger, consolidation, or share
exchange) or (ii) participate in any discussions or negotiations regarding,
furnish any information with respect to, assist or participate in, or facilitate
in any other manner any effort or attempt by any Person to do or seek any of the
foregoing. Seller hereby agrees that it shall not pursue or become involved in
any negotiations or discussions or enter into any agreement regarding the sale
of the SES Business, or any of the Purchased Assets to any third person or
entity. Seller acknowledges that Buyer is incurring substantial costs and
efforts to negotiate this Agreement which costs and efforts cannot be estimated.
Accordingly the Seller agrees that in the event this Agreement is terminated by
Seller in order to enter into an agreement for the sale of the SES Business to a
third party the Seller agrees to pay the Buyer, contemporaneously with such
termination, an amount as a break up fee and not as a penalty equal to £675,000
at the rate of exchange quoted by the Wall Street Journal on the date of
termination. Nothing contained in this Section 5.07 shall limit the Seller’s
right to sell assets (other than the Purchased Assets) in the Ordinary Course of
Business.

 

5.08 Efforts to Close. Each of the parties will use its reasonable best efforts
to take all actions and to do all things necessary, proper or advisable in order
to consummate and make effective the transactions contemplated by this
Agreement.

 

5.09 Filings and Approvals. The parties shall cooperate with each other in their
respective efforts to obtain any necessary authorizations of the transactions
contemplated by this Agreement and the Related Agreements required to be
obtained from any federal, state, local or foreign government or agency and to
make any filings, notifications or disclosures required by law or regulations of
any such government or agency.

 

5.10 Financing. The Buyer shall use its reasonable best efforts to promptly
satisfy the conditions to the closing set forth in the Financing Agreements and
to otherwise comply with the terms and conditions thereof.

 

5.11 Notice of Developments. Each party will give prompt written notice to the
other party of any material adverse development causing a breach of any of its
own

 

25



--------------------------------------------------------------------------------

representations and warranties set forth in Article III and Article IV above. No
disclosure by any party pursuant to this Section 5.11, however, shall be deemed
to amend or supplement the schedules hereto or to prevent or cure any
misrepresentation, breach of warranty, or breach of covenant.

 

5.12 Software License. As of the Closing Date, the Seller shall grant the Buyer
a perpetual, non-exclusive, non-transferable license, in a form mutually
acceptable to the Buyer and the Seller, to use Conference Events proprietary
registration software solely in connection with the conduct of the SES Business
after the Closing; provided, however, that such license shall not obligate the
Seller to provide any maintenance, updates or patches with respect to the
Conference Events proprietary registration software.

 

ARTICLE VI

 

CLOSING CONDITIONS

 

6.01 Conditions to Each Party’s Obligations to Effect the Transactions
Contemplated Hereby. The respective obligations of each party to effect the
transactions contemplated hereby shall be subject to the fulfillment at or prior
to the Closing Date of the following conditions:

 

(a) No Order, Decree or Injunction. Neither the Seller nor the Buyer shall be
subject to any order, decree or injunction of a court of competent jurisdiction
or governmental agency and no statute, rule or regulation applicable to any
party hereto shall be in effect or be enacted or issued which (i) prevents or
delays any of the transactions contemplated by this Agreement, or (ii) would
impose any limitation on the ability of the Buyer effectively to exercise full
rights of ownership of the Purchased Assets.

 

6.02 Conditions to the Obligations of the Seller to Effect the Transactions
Contemplated Hereby. The obligations of the Seller to effect the transactions
contemplated hereby shall be further subject to the fulfillment at or prior to
the Closing Date of the following conditions, any one or more of which may be
waived by the Seller:

 

(a) Covenants Performed; Representations and Warranties True. The Buyer shall
have performed and complied in all material respects with the covenants and
agreements contained in this Agreement required to be performed and complied
with by it at or prior to the Closing Date and the representations and
warranties of the Buyer as set forth in this Agreement shall be true and correct
in all respects (after giving effect to any qualifications contained therein) as
though made at and as of the Closing Date (unless specifically stated herein to
be made as of some other date), and the Seller shall have received a certificate
to that effect signed on behalf of the Buyer by an authorized officer of the
Buyer.

 

(b) Corporate Approval. At the Closing, the Buyer shall have delivered to the
Seller a Secretary’s Certificate dated as of the Closing Date in form and
substance reasonably satisfactory to the Seller attaching and certifying as true
and complete copies

 

26



--------------------------------------------------------------------------------

its organizational documents and board resolutions authorizing this Agreement,
the Related Agreements (as applicable) and the transactions contemplated hereby
and thereby and certifying the office and incumbency of the persons executing on
behalf of the Buyer this Agreement, the Related Agreements and any certificate
or other instrument to be delivered in connection therewith.

 

(c) Related Agreements. At the Closing, the Buyer shall have executed and
delivered, or shall have caused its Affiliates to execute and deliver, the
Related Agreements.

 

(d) The Seller is Satisfied with the Buyer’s Financing. As of the Closing Date,
the Buyer shall have obtained financing necessary to consummate the transactions
contemplated by this Agreement and the Related Agreements on terms that do not
differ materially from the proposed terms provided to the Seller as of the date
of this Agreement. Additionally, as of the Closing Date, the Seller shall have
completed a review of an excerpt provided by Buyer to Seller of the conditions
precedent to the closing of the Financing Agreements and Seller, in its
reasonable judgment, shall have found the same to be satisfactory.

 

(e) Purchase Price. At the Closing, the Buyer shall have satisfied the Purchase
Price pursuant to Section 1.05, subject to the adjustments set forth in Section
1.07.

 

(f) No Proceedings. No action, suit, or proceeding shall be pending before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement, (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, or (C) affect adversely the right of the Seller to
transfer the Purchased Assets (and no such injunction, judgment, order, decree,
ruling, or charge shall be in effect).

 

6.03 Conditions to the Obligations of the Buyer to Effect the Transactions
Contemplated Hereby. The obligations of the Buyer to effect the transactions
contemplated hereby shall be further subject to the fulfillment at or prior to
the Closing Date of the following conditions, any one or more of which may be
waived by the Buyer:

 

(a) Covenants Performed; Representations and Warranties True. The Seller shall
have performed and complied in all material respects with the covenants and
agreements contained in this Agreement required to be performed and complied
with by them at or prior to the Closing Date and the representations and
warranties of the Seller contained in this Agreement shall be true and correct
in all respects (after giving effect to any qualifications contained therein) as
of the Closing Date as though such representations and warranties were made anew
on and as of the Closing Date, (except that any such representations and
warranties that by their terms specifically limit their truth and correctness to
the date of this Agreement or some other date shall be true and correct in all
respects on and as of such date) and the Buyer shall have received a certificate
to that effect signed by authorized officers of the Seller.

 

27



--------------------------------------------------------------------------------

(b) Notification. No action, suit, or proceeding shall be pending before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement, (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, or (C) affect adversely the right of the Buyer to own
the Purchased Assets, or to operate the SES Business and no such injunction,
judgment, order, decree, ruling, or charge shall be in effect.

 

(c) No Cancellation of the San Jose Conference. The San Jose Conference shall
not have been cancelled except in the event of a Force Majeure.

 

(d) Corporate Approval. At the Closing, the Seller shall have delivered to the
Buyer a Secretary’s Certificate dated as of the Closing Date in form and
substance reasonably satisfactory to the Buyer attaching and certifying as true
and complete copies its organizational documents and board resolutions
authorizing this Agreement, the Related Agreements (as applicable) and the
transactions contemplated hereby and thereby and certifying the office and
incumbency of the persons executing on behalf of the Seller this Agreement, the
Related Agreements and any certificate or other instrument to be delivered in
connection therewith.

 

(e) Related Agreements. At the Closing, the Seller shall have executed and
delivered, or shall have caused its Affiliates to execute and deliver, the
Related Agreements to which the Seller or any of its Affiliates is a signatory.

 

(f) Notices to Freelance Authors/Artists. At the Closing, Seller shall deliver
copies of notices sent to freelance authors/artists pursuant to the agreements
with freelance authors/artists that require them to be notified of the sale of
the SES Business.

 

(g) Financing. The Buyer shall have obtained adequate financing for the
consummation of the transactions contemplated by this Agreement and the Related
Agreements.

 

(h) Consent of JP Morgan. At the Closing, the Seller shall have delivered to the
Buyer the consent of JP Morgan Chase Bank, N.A. to the consummation of the
transactions contemplated by this Agreement together with JP Morgan Chase Bank’s
undertaking to terminate all security interests in the Purchased Assets in favor
of JPMorgan Chase Bank, N.A. by filing a form UCC-3 with respect to such assets
and signing and filing all other documents necessary to effect such termination.

 

ARTICLE VII

 

THE CLOSING

 

7.01 Time and Place of Closing. Upon the terms and subject to the satisfaction
or waiver of the conditions in this Agreement and the provisions of the Side
Letter Agreement, the Closing of the transactions contemplated hereby (the
“Closing”) shall take place on August 5, 2005 at the offices of the Buyer’s
counsel, Carter Ledyard & Milburn LLP,

 

28



--------------------------------------------------------------------------------

Two Wall Street, New York, New York 10005, or at such other time and place as
the parties hereto may agree in writing. The date on which the Closing occurs is
herein referred to as the “Closing Date.”

 

7.02 Closing.

 

(a) At the Closing, the Buyer and the Seller shall deliver, as applicable, the
documents set forth in Article VI, including duly executed copies of the Escrow
Agreement, the Assignment, Bill of Sale and Assumption Agreement, the Trademark
Assignment and the Transition Services Agreement.

 

(b) The Seller shall deliver to the Buyer at the Closing possession of the
Purchased Assets being sold pursuant to this Agreement and the entire right,
title and interest of the Seller in and to such Purchased Assets shall pass to
the Buyer at the Closing, and shall deliver to Buyer the data files, including
the mailing list and customer lists and back up data files referred to Section
3.09(f), in tape or digital form.

 

(c) At or as soon as possible after the Closing, the Buyer shall deliver, or
caused to be delivered, to the Seller (i) U.S. $42 million (in accordance with
the terms of the Side Letter Agreement) and (ii) the Escrow Amount to the Escrow
Agent.

 

ARTICLE VIII

 

TRANSFERRED EMPLOYEES

 

8.01 Employment with the Seller; Transferred Employees.

 

(a) With respect to the SES Business Employees, at the Closing the Buyer will
have the option, at the Buyer’s sole discretion, to offer employment agreements
to the SES Business Employees providing for employment with the Buyer
immediately following the Closing on terms substantially equivalent to such SES
Business Employees’ employment arrangements with the Seller immediately prior to
the Closing. Such terms shall provide such SES Business Employees with
Comparable Compensation, as defined in Section 8.01 (d) below, and Comparable
Employee Benefits, as defined in Section 8.01 (e) below. In the event that at
the Closing, the Buyer elects not to offer such an employment agreement to any
SES Business Employees or not to otherwise agree to employ, retain or hire any
such employee, such SES Business Employee shall continue to be employed by the
Seller exclusively for the benefit of the SES Business for a period of 12 months
from the Closing (the “Transition Period”) during which time the Seller will pay
the compensation and employee benefits of such SES Business Employee including,
without limitation, and subject to the provisions of the last sentence of this
paragraph, severance obligations; provided, however, that, subject to any
limitations, if any, in the Transition Services Agreement, the Buyer undertakes
and hereby agrees to compensate and reimburse Seller during the Transition
Period as set forth in Section 4 of the Transition Services Agreement attached
hereto as Exhibit D.

 

(b) In the event that the Buyer elects to have any SES Business Employee remain
in the employ of the Seller during the Transition Period in accordance with the

 

29



--------------------------------------------------------------------------------

provisions of Section 8.01(a) above, such SES Business Employee will be employed
after the Closing by the Seller subject to the terms of the Transition Services
Agreement attached hereto as Exhibit D. Upon expiration of the Transition
Services Agreement (the “Expiration Date”), the Buyer may elect to offer
employment agreements to such SES Business Employees on terms substantially
equivalent to the terms of such SES Business Employees’ employment arrangements
with the Seller immediately prior to the Expiration Date. Such terms shall
provide such SES Business Employees with Comparable Compensation and Comparable
Employee Benefits. SES Business Employees who accept employment with the Buyer
pursuant to Section 8.01(a) or Section 8.01(b) are hereinafter referred to as
the “Transferred Employees.” Notwithstanding the foregoing, nothing herein shall
be deemed to require the Buyer to continue to employ any such Transferred
Employee for any specific period of time after the Closing Date.

 

(c) Buyer shall only be liable to reimburse the Seller for severance payments
paid by Seller to SES Business Employees in the event that (i) the Buyer fails
to offer to employ any of the SES Business Employees following the Closing Date
or the Expiration Date, as applicable, on terms which include Comparable
Compensation and Comparable Employee Benefits, and such SES Business Employee is
terminated by Seller within three months after the Closing Date or the
Expiration Date, as applicable, (ii) the Buyer offers employment to any of the
SES Business Employees following the Closing Date or the Expiration Date, as
applicable, on terms that do not include Comparable Compensation and Comparable
Employee Benefits, such SES Business Employees decline to accept such employment
or and such SES Business Employee is terminated by the Seller within three
months after the Closing Date or the Expiration Date, as applicable, or (iii)
any SES Business Employees are terminated by the Seller at the Buyer’s direction
during the period between the Closing Date and the Expiration Date, then in each
such case the Buyer agrees to be responsible for and reimburse the Seller for
all amounts that the Seller will be obliged to pay to such SES Business
Employees in respect of severance payments (in accordance with the Seller’s
severance payment practices in effect as of the date of this Agreement);
provided, however that Buyer shall not be liable to reimburse the Seller for
severance payments to SES Business Employees that (i) the Seller terminates of
its own accord for reasons other than cause, (ii) the Seller terminates for
cause or resign, or (iii) reject Buyer’s employment offer on terms which include
Comparable Compensation and Comparable Employee Benefits.

 

(d) For purposes of (a) and (b) above, the term “Comparable Compensation” shall
mean, with respect to any SES Business Employee, base salary and target bonus
payable at annual rates at least equal to the annual rates of base salary and
target bonus in effect for such employee immediately prior to the Closing but
adjusted, in the case of any such employee described in the second sentence of
(b) above, to reflect any increase in such rates that was granted to such
employee between the Closing Date and the Expiration Date by the Seller in the
Ordinary Course of Business with the prior written consent of the Buyer.

 

30



--------------------------------------------------------------------------------

(e) For purposes of (a) and (b) above, the term “Comparable Employee Benefits”
shall mean the employee benefits that the Buyer is required to provide to
Transferred Employees pursuant to Section 8.02.

 

8.02 Comparable Employee Benefits . The Buyer shall establish and maintain, and
offer the Transferred Employees the opportunity to participate in, employee
benefit plans and a 401(k) plan that provide such Transferred Employees with
benefits comparable to, and that are no less favorable to such Transferred
Employees than, the benefits provided to the Seller’s U.S. employees under the
employee benefit plans and 401(k) plan of the Seller that are described in the
Internet.Com Employee Handbook dated July 2000 (the “Seller’s Plans”), provided
that such plans are still in effect for such Transferred Employees on the
Closing Date or the Effective Date, as applicable. Such benefits shall be
provided to the Transferred Employees on the same terms and conditions as
contained in the Seller’s Plans including, without limitation, terms and
conditions permitting such plans to be amended or terminated in whole or in
part. Notwithstanding the foregoing, the Buyer shall not be obligated to provide
any such benefit to any Transferred Employee who fails to meet the conditions
for eligibility for such benefit, such eligibility to be determined in
accordance with the terms of such employee benefit plans and 401(k) plan and in
accordance with applicable law. From and after the Closing Date or the
Expiration Date, as applicable, with respect to any welfare benefits that are to
be provided to the Transferred Employees hereunder, the Buyer shall (i) waive
any pre-existing condition limitations and waiting periods (without any evidence
of insurability) under the Buyer’s employee benefit plans and (ii) credit any
flexible spending account balances, deductibles, co-payments and out-of-pocket
expenses under any applicable Buyer employee benefit plans with respect to which
contributions were made by or deductibles, co-payments and/or expenses were
incurred by the Transferred Employees and/or their beneficiaries under the
Seller’s employee benefit or pension plans during the portion of the applicable
plan year prior to the Closing Date or the Expiration Date, as applicable. The
provisions of this Section 8.02 shall apply to any Transferred Employees who are
on disability or leave of absence. The Buyer shall assume full responsibility
for providing continuation coverage under Section 4980B of the Code or Part 6 of
Subtitle B of Title I of ERISA to Transferred Employees and former employees of
the SES Business who are “M&A Qualified Beneficiaries” as the term is defined in
Treas. Reg. §§ 54.4980B-9. For all purposes under the employee benefit plans of
Buyer providing benefits to any Transferred Employees after the Closing Date or
Expiration Date, as applicable, each Transferred Employee will be credited with
his or her years of service with the Seller before the Closing Date or
Expiration Date, as applicable, (including predecessor or acquired entities or
any other entities for which the Seller has given credit for prior service), to
the same extent as such Transferred Employee was entitled, before the Closing
Date or Expiration Date, as applicable, to credit for such service under any
similar or comparable employee benefit plans of the Seller (except to the extent
such credit would result in a duplication of accrual of benefits).

 

8.03 Vacation. The Buyer shall under its vacation policy credit each Transferred
Employee with the number of vacation days accrued but unused by such Transferred
Employee under the Seller’s vacation policy as of the Closing Date or the
Expiration Date, as applicable (“Carryover Vacation Days”), and up to 50% of all
such Carryover Vacation Days will expire if unused by December 31, 2006 to the
extent permitted by law. The Buyer shall give service credit to Transferred
Employees for the purpose of calculating their vacation entitlements.

 

31



--------------------------------------------------------------------------------

8.04 Third Parties. The covenants of the Buyer and the Seller in this Article
VIII are not intended to create any right in any Transferred Employee or his or
her heirs, executors, beneficiaries or personal representatives.

 

ARTICLE IX

 

WORKERS’ COMPENSATION

 

9.01 Workers’ Compensation. During the Transition Period, the Seller will be
responsible for paying all workers’ compensation premium payments on behalf of
the SES Business Employees; provided, however, that such payments will be
reimbursed in full by the Buyer. Following the Closing Date or the Expiration
Date, as applicable, the Buyer will be responsible for paying worker’s
compensation premium payments for all Transferred Employees; provided, however,
that in respect of workers’ compensation claims by Transferred Employees filed
after the Closing Date or the Expiration Date, as applicable, but arising solely
as a result of events occurring or conditions caused solely prior the Closing
Date, the Seller will be responsible. The responsibility for workers’
compensation claims by Transferred Employees relating to events occurring or
conditions caused both during the period before and the period after the Closing
Date shall be shared equitably by the Buyer and the Seller.

 

ARTICLE X

 

POST-CLOSING COVENANTS

 

10.01 Further Assurances. Subject to the terms and conditions of this Agreement,
each of the parties hereto will use its reasonable best efforts to take, or
cause to be taken, all action, and to do, or cause to be done, all things
necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the sale of the Purchased Assets, the Assumed
Liabilities and the other transactions contemplated by this Agreement and the
Related Agreements. From time to time after the date hereof (including after the
Closing Date if requested), the Seller and its Affiliates will, at their own
expense and without further consideration, execute and deliver such instruments
and documents to the Buyer as the Buyer may reasonably request in order more
effectively to vest in the Buyer good title to the Purchased Assets including
without limitation all instruments and documents necessary to transfer the
Transferred Intellectual Property to the Buyer and to more effectively
consummate the transactions contemplated by this Agreement and the Related
Agreements including (i) taking all action necessary and signing all documents
necessary to resolve and settle with prejudice the cancellation proceeding
#9204-3766 in the Trade Mark, Trial and Appeal Boards and (ii) the Seller will
use its reasonable best efforts to assist the Buyer in order for the Buyer to
confirm the application or registration status of the trademarks on Schedule
1.01(a). From time to time after the date hereof, including after the Closing
Date if requested, the Buyer will, at its expense and without further
consideration, execute and deliver such instruments and documents to the Seller
as the Seller may reasonably request in order to more effectively

 

32



--------------------------------------------------------------------------------

transfer to the Buyer the Assumed Liabilities and to more effectively consummate
the transactions contemplated hereby and the Related Agreements. The Seller will
reasonably cooperate with the Buyer in the Buyer’s testing of the Websites on
the Buyer’s website host in order for Buyer to ensure that the Websites are in
the same operating condition and have the same accessibility as before the
Closing and the Seller will reasonably cooperate with the Buyer to fix any
problems that may prevent such cooperation and accessibility.

 

10.02 Commissions and Fees. Except as disclosed in Schedule 10.02 hereto, the
Seller and the Buyer each represent and warrant to the other that no broker,
finder, financial adviser or other person is entitled to any brokerage fees,
commissions or finder’s fees in connection with the transactions contemplated
hereby by reason of any action taken by the party making such representation.
The Seller, on the one hand, and the Buyer, on the other hand, will pay to the
other or otherwise discharge, and will indemnify and hold the other harmless
from and against, any and all claims or liabilities for all brokerage fees,
commissions and finder’s fees (other than as described above) incurred by reason
of any action taken by such party.

 

10.03 Sales, Transfer and Use Taxes.

 

(a) All sales, transfer, registration, stamp, recording, documentary,
conveyancing, property, use and similar Taxes (collectively the “Transfer
Taxes”) incurred in connection with this Agreement and the Related Agreements
and the transactions contemplated hereby and thereby will be borne by the
Seller, and the Seller will, at its own expense, file all necessary tax returns
and other documentation with respect to all such Transfer Taxes, and, if
required by applicable law, the Buyer will join in the execution of any such tax
returns or other documentation.

 

(b) All real property taxes, personal property taxes and similar ad valorem
obligations levied with respect to the Purchased Assets for a taxable period
which includes (but does not end on) the Closing Date (collectively, the
“Apportioned Obligations”) shall be apportioned between the Seller and the Buyer
based on the number of days of such taxable period ending on the Closing Date
(the “Pre-Closing Tax Period”) and the number of days of such taxable period
after the Closing Date (such portion of such taxable period, the “Post-Closing
Tax Period”). The Seller shall be liable for the proportionate amount of such
taxes that is attributable to the Pre-Closing Tax Period, and the Buyer shall be
liable for the proportionate amount of such taxes that is attributable to the
Post-Closing Tax Period.

 

(c) Apportioned Obligations shall be timely paid, and all applicable filings,
reports and returns shall be filed, as provided by applicable law. The paying
party shall be entitled to reimbursement from the non-paying party in accordance
with Section 10.03(b). Upon payment of any such Apportioned Obligation, the
paying party shall present a statement to the non-paying party setting forth the
amount of reimbursement to which the paying party is entitled under Section
10.03(b) together with such supporting evidence as is reasonably necessary to
calculate the amount to be reimbursed. The non-paying party shall make such
reimbursement promptly but in no event later than 10 days after the presentation
of such statement.

 

 

33



--------------------------------------------------------------------------------

10.04 Nondisclosure; Noncompetition.

 

(a) The Seller agrees not to use or disclose in the territory of the United
States at any time after consummation of the transactions contemplated hereby,
except with the prior written consent of an officer authorized to act in the
matter by the Board of Directors of the Buyer, any trade secrets, proprietary
information or other information including printed material, signage or
electronic media, relating to the SES Business that the Buyer considers
confidential relating to suppliers, operations, marketing, cost and pricing
data, master files or customer lists utilized by the Seller prior to the Closing
or by the Buyer or any of its Affiliates (the “Buyer Group”), or the skills,
abilities and compensation of the Buyer Group’s employees, and all other similar
information material to the conduct of the Buyer Group’s business, which is not
presently generally known to the public; provided, however, that this provision
shall not (i) preclude the Seller from the use or disclosure of such information
which presently is known generally to the public or which subsequently comes
into the public domain, other than by way of disclosure in violation of this
Agreement or in any other unauthorized fashion, (ii) preclude the Seller from
disclosure of such information required by law or court order, provided that
prior to such disclosure required by law or court order the Seller will give the
Buyer three business days’ written notice (or, if disclosure is required to be
made in less than three business days, then such notice shall be given as
promptly as practicable after determination that disclosure may be required) of
the nature of the law or order requiring disclosure and the disclosure to be
made in accordance therewith, or (iii) apply with respect to such trade secrets,
proprietary information or such other information described above to the extent
such information is currently used by the Seller in the ordinary course of other
businesses provided that with respect to subparagraph (iii) such disclosure does
not materially adversely affect the SES Business.

 

(b) For a period of three years from the Closing Date the Seller and its
Affiliates (defined as any person or entity (x) controlled by the Seller, (y)
controlling (i.e. owning beneficially more than 50% of) the Seller or (z) under
common control with the Seller (collectively, the “Seller Group”) shall not,
without the written consent of an officer authorized to act in the matter by the
Board of Directors of the Buyer, directly or indirectly: (i) own, manage,
operate, join, control, participate in, invest in, or otherwise be connected
with, whether as a partner, investor, consultant, lender or otherwise, any
business entity which is engaged in, or is in any way related to or competitive
with, the SES Business except as provided for in the Transition Services
Agreement; provided, however, notwithstanding the foregoing, that (A) ownership
of less than 5% of the total voting equity of a publicly held company which
competes with the SES Business or (B) participation by senior executives,
analysts, sales persons, and editors of the Seller at tradeshows, conferences
and other events, (C) co-ownership of the ISPCON events, (D) the operation of
the ITSMF events, (E) owning and operating DRM events, WiFi events or events
related to the Seller’s other divisions (or conducting the Seller’s business
generally); provided, however, that such events do not compete in the same
interactive marketing sector in which the SES Business is conducted, do not
compete with SES Business Conference Events for which customers are charged Fees
and do not compete with the Websites, (F) participation by the Seller at
tradeshows, conferences and other events or (G) publishing articles on its
websites related to search engines and on-line

 

34



--------------------------------------------------------------------------------

marketing; provided, however, that the content of such publications does not
constitute more than 10% of the total website content of the Seller over a one
month period, shall not be a violation of this Section 10.04(b) or (ii) on
behalf of itself or anyone else engaged in any such line of business (x)
persuade or attempt to persuade any employee of any member of the Buyer Group or
any individual who was an employee of any member of the Buyer Group during the
one year prior to the date of this Agreement, to leave the employ of any member
of the Buyer Group or to become employed by any person other than the members of
the Buyer Group or hire any such employee, (y) persuade or attempt to persuade
any current client or former customer of any member of the Buyer Group to cease
doing business, or to reduce the amount of business it does or intends or
anticipates doing with, the Buyer (or any successor to the Buyer’s business) or
(z) solicit the business of any of such customer or former customer with respect
to the business conducted by the Seller in respect of the SES Business.

 

(c) In the event of a breach or threatened breach by a member of the Seller
Group of the covenants in this Section 10.04, the Seller acknowledges that the
Buyer may not have an adequate remedy at law for money damages. Accordingly, in
the event of such breach or threatened breach, the Buyer will be entitled to
such equitable and injunctive relief as may be available to restrain any member
of the Seller Group from the violation of the provisions of this Section 10.04
in addition to any other remedy to which the Buyer may be entitled, at law or in
equity, for such breach or threatened breach.

 

10.05 Indemnification.

 

(a) By the Seller. The Seller agrees to save, defend and indemnify the Buyer,
its affiliates and subsidiaries and its officers, directors, employees, agents,
successors and assigns (the “Buyer Indemnified Parties”) against and hold them
harmless from any and all claims, liabilities, losses, damages, deficiencies,
costs and expenses, of every kind, nature and description, fixed or contingent
(including, without limitation, interest, penalties and counsel’s fees and
expenses in connection with any action, claim or proceeding relating thereto or
seeking enforcement of a party’s obligations hereunder) (“Adverse Consequences”)
asserted against, resulting to, imposed upon or incurred by the Buyer, directly
or indirectly, arising out of (i) any breach of any representation, warranty,
covenant or agreement made by the Seller under this Agreement or the Related
Agreements, or (ii) any Excluded Liability; provided, however, that (A) the
Seller shall not have any obligation to indemnify the Buyer Indemnified Parties
from and against any Adverse Consequences with respect to breaches described in
(i) above until the Buyer Indemnified Parities have suffered aggregate Adverse
Consequences by reason of all such breaches in excess of $150,000, in which
event the Buyer Indemnified Parties shall be entitled to indemnification for the
full amount of its aggregate Adverse Consequences and (B) in no event shall the
aggregate of the Seller’s indemnification payments with respect to breaches
described in (i) above exceed $6.0 million. The foregoing limitations shall not
apply with respect to any Adverse Consequences arising out of any (i) Excluded
Liability or (ii) any fraud committed by the Seller. Indemnification claims with
respect to the representations, warranties and covenants of the Seller contained
in this Agreement or in any certificate delivered in connection therewith must
be made by the Buyer Indemnified Parities within the survival period therefor
specified in Section 11.06 hereof.

 

35



--------------------------------------------------------------------------------

(b) By the Buyer. The Buyer agrees to save, defend and indemnify the Seller, its
affiliates and subsidiaries and its officers, directors, employees, agents,
successors and assigns (the “Seller Indemnified Parties”) against and hold them
harmless from any and all Adverse Consequences arising out of (i) any breach of
any representation, warranty, covenant or agreement made by the Buyer under this
Agreement or the Related Agreements, or (ii) any Assumed Liability; provided,
however, that (A) the Buyer shall not have any obligation to indemnify the
Seller Indemnified Parties from and against any Adverse Consequences with
respect to breaches described in (i) above until the Seller Indemnified Parties
have suffered aggregate Adverse Consequences by reason of all such breaches in
excess of $150,000 (in which event the Seller Indemnified Parties shall be
entitled to indemnification for the full amount of their aggregate Adverse
Consequences and (B) in no event shall the aggregate of the Buyer’s
indemnification payments with respect to breaches described in (i) above exceed
$6.0 million. The foregoing limitations shall not apply with respect to any (i)
Adverse Consequences arising out of any Assumed Liability or (ii) any fraud
committed by the Buyer. Indemnification claims with respect to the
representations, warranties and covenants of the Buyer contained in this
Agreement or in any certificate delivered in connection therewith must be made
by the Seller Indemnified Parties within the survival period therefor specified
in Section 11.06 hereof.

 

(c) Indemnification out of Escrow. The Buyer shall initially seek recoupment of
all or any part of any Adverse Consequences for which any Buyer Indemnified
Party is entitled to Indemnification hereunder out of the Escrow Account in the
manner set forth and subject to the provisions of the Escrow Agreement. At such
time as the Escrow Amount is reduced to zero, the Buyer shall be entitled to
recoup all remaining Adverse Consequences it may suffer by pursuing the Seller
directly subject to the limitations contained in Section 10.05(a).

 

(d) Sole Remedy. The Indemnification provisions set forth in this Section 10.05
shall be the sole and exclusive remedy available to the parties hereto with
respect to this Agreement and the transactions contemplated hereby.

 

(e) Notice and Opportunity to Defend. If there occurs an event which a party
asserts is an indemnifiable event pursuant to Sections 10.05(a) or 10.05(b),
respectively, the indemnified party shall promptly provide the other party
obligated to provide indemnification with written notice, which notice shall
describe in reasonable detail the basis for the indemnified party’s claim for
indemnification, and if such event involves any claim, action or proceeding by
or involving a third party such notice shall describe in reasonable detail the
basis for such claim, action proceeding to the extent then known by the
indemnified party, but the failure to so promptly notify the indemnifying party
will not affect the right to indemnification hereunder except to the extent that
the indemnifying party is actually damaged or prejudiced by such delay.

 

10.06 Defense of Claims.

 

(a) Should any claim, action or proceeding by or involving a third party arise
after the Closing Date for which any party (the “Indemnifying Party”) is liable
for indemnification under the terms of this Agreement, the other party entitled
to such

 

36



--------------------------------------------------------------------------------

Indemnification hereunder (the “Indemnified Party”) shall notify the
Indemnifying Party pursuant to Section 10.05(d) hereof and, if the Indemnifying
Party shall admit in writing its potential indemnification obligation in respect
thereof, the Indemnified Party shall give the Indemnifying Party a reasonable
opportunity:

 

(i) to take part in any examination of the books and records;

 

(ii) to conduct any proceedings or negotiations in connection therewith and
necessary or appropriate to defend the Indemnified Party or prosecute any claim,
action, counterclaim or other proceeding with respect thereto;

 

(iii) to take all other required steps or proceedings to settle or defend any
such claim, action or proceeding; and

 

(iv) to employ counsel to contest any such claim, action or proceeding in the
name of the Indemnified Party or otherwise.

 

The expenses of all proceedings, contests or lawsuits with respect to such
claims or actions shall be borne by the Indemnifying Party. If the Indemnifying
Party wishes to assume the defense and/or settlement of any such claim or
action, it shall give written notice to the Indemnified Party admitting the
possibility of its indemnification obligation in respect thereof and stating
that it intends to assume such defense within 15 days after notice from the
Indemnified Party of such claim or action (unless the claim or action reasonably
requires a response in less than 15 days after notice thereof is given to the
Indemnifying Party, in which event it shall notify the Indemnified Party at
least five days prior to such reasonably required response date), and the
Indemnifying Party shall thereafter assume the defense of such claim or action,
through counsel reasonably satisfactory to the Indemnified Party; provided that
(i) the Indemnifying Party will not consent to the entry of any judgment or
enter into any settlement with respect to such claim or action without the prior
written consent of the Indemnified Party (not to be unreasonably withheld) and
(ii) the Indemnified Party may participate in any such defense at its own
expense. The Indemnified Party shall afford the Indemnifying Party’s counsel and
other authorized representatives reasonable access during normal business hours
to all books, records, offices and other facilities and properties of the
Indemnified Party, and to the personnel of the Indemnified Party, and shall
otherwise use all reasonable best efforts to cooperate with the Indemnifying
Party, such counsel and such other authorized representatives in connection with
the exercise of the rights of the Indemnifying Party pursuant to this Section
10.06; provided, however, that prior to the Indemnifying Party entering into any
settlement arrangement it must first acknowledge its obligation to indemnify the
Indemnified Party.

 

(b) If the Indemnifying Party shall not assume the defense of, or if after so
assuming it shall fail to actively and diligently defend, any such claim or
action, the Indemnified Party may defend against any such claim or action in
such manner as it may deem appropriate (and the Indemnified Party need not
consent with, or obtain any consent from, the Indemnifying Party in connection
therewith) and may settle such claim or action on such terms as it may deem
appropriate, and the Indemnifying Party promptly shall reimburse the Indemnified
Party for the amount of such settlement and for all expenses, legal and
otherwise, reasonably and necessarily incurred by the Indemnified

 

37



--------------------------------------------------------------------------------

Party in connection with the defense against and settlement of such claim or
action. If no settlement of such claim or action is made, the Indemnifying Party
shall satisfy any judgment rendered with respect to such claim or in such
action, before the Indemnified Party is required to do so, and pay all expenses,
legal or otherwise, reasonably and necessarily incurred by the Indemnified Party
in the defense against such claim or action.

 

(c) If a judgment is rendered against the Indemnified Party in any action
covered by the indemnification hereunder, or any lien attaches to any of the
assets of the Indemnified Party, the Indemnifying Party immediately upon such
entry or attachment shall pay such judgment in full or discharge such lien
unless, at the Indemnifying Party’s expense and direction, an appeal is taken
under which the execution of the judgment or satisfaction of the lien is stayed.
If and when a final judgment is rendered in any such action, the Indemnifying
Party shall forthwith pay such judgment before the Indemnified Party is
compelled to do so.

 

10.07 Expenses. Except as otherwise provided herein, the Seller and the Buyer
shall each bear their own costs and expenses incurred in connection with this
Agreement, the Related Agreements and the transactions contemplated hereby and
thereby. The Buyer shall be responsible for the fees, commissions, expenses and
reimbursements incurred by or required to be paid to the Buyer’s professional
advisors, and the Seller shall be responsible for the fees, commissions,
expenses and reimbursements incurred by or required to be paid to the Seller’s
professional advisors.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

 

11.02 No Assignment. This Agreement may not be assigned by any party hereto
without the prior written consent of the other parties; provided, however, that
each party may assign its rights and its obligations hereunder, in whole or in
part, to any corporation or other entity controlled by, controlling or under
common control with such party, and such party or its assignee may assign their
rights hereunder, in whole or in part, to any purchaser of substantially all of
the assets or business or capital stock of such party or such assignee, whether
by merger or otherwise; provided, further, in the event that the Buyer assigns
its rights pursuant to this Section 11.02, the Buyer agrees to remain
responsible and liable for its obligations and duties under this Agreement in
the event that the assignee breaches this Agreement or fails to perform such
obligations and duties. Any attempted or purported assignment by either party
other than in accordance with this Section 11.02 shall be null and void. Nothing
herein is intended to prohibit the Seller from assigning the proceeds of the
sale hereunder to a third party.

 

11.03 Counterparts. This Agreement may be executed in any number of
counterparts, and by any party on separate counterparts, each of which as so
executed and delivered shall be deemed an original but all of which together
shall constitute one and the

 

38



--------------------------------------------------------------------------------

same instrument, and it shall not be necessary in making proof of this Agreement
as to any party hereto to produce or account for more than one such counterpart
executed and delivered by such party. Execution by facsimile signature shall be
deemed to be, and shall have the same effect as, execution by original
signature.

 

11.04 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of New York (without
regard to conflict of law principles) as to all matters, including but not
limited to matters of validity, construction, effect, performance and remedies.

 

11.05 Suits in New York. The parties agree that any action or proceeding
relating in any way to this Agreement or the Related Agreements or the
transactions contemplated hereby and thereby shall be brought and enforced in
either the state or federal district courts for the State of New York, and the
parties hereby waive any objection to jurisdiction or venue in any such
proceeding commenced in or removed to such courts.

 

11.06 Survival. The representations, warranties, indemnities and agreements of
the parties to this Agreement contained herein or in any document delivered
pursuant to or in connection herewith shall survive the Closing for eighteen
(18) months and shall survive any investigation by any party hereto; provided,
however, that (i) the representations and warranties of the Seller contained in
Section 3.05 (Tax) shall survive until the expiration of the relevant statute of
limitations and (ii) the representations and warranties in the first sentence of
Section 3.02 (Authorization, Compliance), Section 3.08 (Title to Purchased
Assets), the first sentence of Section 4.02 (Due Authorization; No Conflicts or
Violations), the covenants contained in Section 5.05 (Confidentiality), and
Article X (other than Section 10.04(b) (Nondisclosure; Noncompetition) shall
survive the Closing indefinitely.

 

11.07 Notices. All notices required to be given under the terms of this
Agreement or which any of the parties desires to give hereunder shall be in
writing and personally delivered or sent by registered or certified mail, return
receipt requested, or sent by overnight courier, or sent by fax addressed as
follows:

 

  (a) To the Buyer. If to the Buyer, addressed to:

 

Incisive Media plc

Haymarket House

28-29 Haymarket

London SW1Y 4RX

United Kingdom

Attention: Jamie Campbell Harris

Fax: +44 (207) 4849987

 

With a copy to:

Carter Ledyard & Milburn LLP

2 Wall Street

New York, New York 10005

Fax: 212-732-3232

Attn: Raphael Grunfeld, Esq.

 

39



--------------------------------------------------------------------------------

  (b) To the Seller. If to the Seller, addressed to:

 

Jupitermedia Corporation

23 Old Kings Highway South

Darien, CT 06820

Attention: Mitchell Eisenberg, Esq.

VP and General Counsel

Fax: (203) 655-5079

 

With a copy to:

 

Willkie Farr and Gallagher LLP

787 Seventh Avenue

New York, N.Y. 10019-6099, U.S.A.

Attn: Jeffrey R. Poss, Esq.

Fax: (212) 728-9536

 

Any party may designate a change of address at any time by giving written notice
thereof to the other parties.

 

11.08 Amendment and Modification. This Agreement may be amended, modified or
supplemented only by a written instrument executed by all of the parties hereto.

 

11.09 Waiver of Compliance. Except as otherwise provided in this Agreement, any
failure of any of the parties to comply with any obligation, covenant, agreement
or condition herein may be waived by the party or parties entitled to the
benefits thereof only by a written instrument signed by the party or parties
granting such waiver, but any such waiver or the failure to insist upon strict
compliance with any obligation, covenant, agreement or condition herein, shall
not operate as a waiver of, or estoppel with respect to, any subsequent or other
failure or breach.

 

11.10 Interpretation. The table of contents and the article and section headings
contained in this Agreement are solely for the purpose of reference, are not
part of the agreement of the parties and shall not in any way affect the meaning
or interpretation of this Agreement. As used in this Agreement, the term
“person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization or a governmental entity or
any department or agency thereof. As used in this Agreement, the term
“subsidiary,” when used in reference to any other person, shall mean any
corporation of which outstanding securities having ordinary voting power to
elect a majority of the Board of Directors of such corporation are owned
directly or indirectly by such other person. When used herein, the masculine,
feminine or neuter gender and the singular or plural number shall each be deemed
to include the others whenever the context so indicates or permits.

 

40



--------------------------------------------------------------------------------

11.11 Entire Agreement. This Agreement and the Related Agreements, including the
schedules, exhibits, documents, certificates and instruments referred to herein
and therein, embody the entire agreement and understanding of the parties hereto
in respect of any transactions contemplated by this Agreement and the Related
Agreements and supersede all prior agreements, representations and
understandings among the parties with respect thereto or with respect to the
transactions contemplated hereby.

 

11.12 Severability of Covenants. The Seller acknowledges that the covenants
contained in Section 10.04 of this Agreement are reasonable and necessary for
the protection of the Buyer and its investment in the Purchased Assets and that
each covenant, and the period or periods of time and the types and scope of
restrictions on the activities specified therein are, and are intended to be,
divisible and shall be deemed a series of separate covenants, one for each state
or jurisdiction to which they are applicable. In the event that any provision of
this Agreement, including any sentence, clause or part hereof, shall be deemed
contrary to law or invalid or unenforceable in any respect by a court of
competent jurisdiction, the remaining provisions shall remain in full force and
effect to the extent that such provisions can still reasonably be given effect
in accordance with the intentions of the parties, and any invalid and
unenforceable provisions shall be deemed, without further action on the part of
the parties, modified, amended and limited solely to the extent necessary to
render the same valid and enforceable.

 

11.13 No Third-Party Beneficiaries. This Agreement and the Related Agreements
shall not confer any rights or remedies upon any Person other than the parties
hereto and thereto and their respective successors and permitted assigns.

 

ARTICLE XII

 

TERMINATION AND ABANDONMENT

 

12.01 Termination. This Agreement may be terminated at any time prior to the
Closing:

 

(a) by the written agreement of all of the parties hereto;

 

(b) by the Buyer if there has been a material violation or breach by the Seller
of any covenant, agreement, representation or warranty contained in this
Agreement entitling the Buyer not to Close under Article VI and which the Seller
fails to cure within ten (10) business days after notice thereof is given by the
Buyer (except no cure period shall be provided for a violation or breach by the
Seller which by its nature cannot be cured);

 

(c) by the Seller if there has been a material violation or breach by the Buyer
of any covenant, agreement, representation or warranty contained in this
Agreement entitling the Seller not to Close under Article VI and which the Buyer
fails to cure within ten (10) business days after notice thereof is given by the
Seller (except no cure period shall be provided for a violation or breach by the
Buyer which by its nature cannot be cured); or

 

41



--------------------------------------------------------------------------------

(d) by either the Buyer or the Seller if the Closing of the transactions
contemplated by this Agreement shall not have been consummated on or before
September 30, 2005; provided, however, that termination pursuant to this
subsection (d) shall not relieve any party of the liabilities contemplated by
the proviso to the second sentence of Section 12.02 hereof, if applicable.

 

12.02 Procedure and Effect of Termination. In the event of termination of this
Agreement and abandonment of the transactions contemplated hereby by any of the
parties pursuant to Section 12.01(b), (c) or (d) of this Agreement, written
notice thereof shall forthwith be given by the terminating party to the other
parties and this Agreement shall terminate and the transactions contemplated
hereby shall be abandoned, without further action by any of the parties hereto.
If this Agreement is properly terminated, none of the parties hereto nor any of
their respective directors, officers or Affiliates, as the case may be, shall
have any liability or further obligation to any of the other parties or any of
their respective directors, officers or Affiliates, as the case may be, pursuant
to this Agreement; provided, however, that if any such termination shall result
from the breach of a warranty or the failure of a party to fulfill a condition
to the performance of the obligations of the other parties or to perform a
covenant or agreement contained in this Agreement or from any other willful
breach by any party to this Agreement, such party shall be solely liable for any
and all damages (excluding any consequential, speculative, lost profit or
punitive damages), costs and expenses (including, but not limited to, counsel’s
fees) sustained or incurred by the other parties as a result of such failure or
breach. The provisions of Sections 5.05 (Confidentiality), 11.04 (Governing
Law), 11.05 (Suits in New York), 11.07 (Notice), 11.12 (Severability of
Covenants) and 12.02 (Procedure and Effect of Termination) shall survive any
termination hereof.

 

[Signature Page Follows]

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have each caused this Agreement to be executed
by their duly authorized officers as of the date first above written.

 

INCISIVE MEDIA PLC By:  

/s/ Tim Weller

--------------------------------------------------------------------------------

Name:   Tim Weller Title:   CEO JUPITERMEDIA CORPORATION By:  

/s/ Christopher S. Cardell

--------------------------------------------------------------------------------

Name:   Christopher S. Cardell Title:   President

 

[Signature Page to the Asset Purchase Agreement]

 

43



--------------------------------------------------------------------------------

Appendix I

 

DEFINITIONS

 

“Accounts Receivable” has the meaning set forth in Section 1.01(f).

 

“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, reasonable
amounts paid in settlement, liabilities, obligations, taxes, liens, losses,
expenses, and fees, including court costs and reasonable attorneys’ fees and
expenses but excluding any consequential, speculative lost profit or punitive
damages.

 

“Accounting Referee” has the meaning set forth in Section 1.06(a).

 

“Advertising Fees” means the fees paid to the SES Business by customers in
exchange for the placing of advertisements in Conference materials, on Websites
or other media controlled by the SES Business.

 

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.

 

“Agreement” has the meaning set forth in the preamble.

 

“Allocation Statement” has the meaning set forth in Section 1.06(a).

 

“Apportioned Obligations” has the meaning set forth in Section 10.03(b).

 

“APR Action” has the meaning set forth in Section 1.03.

 

“Assignment, Bill of Sale and Assumption Agreement” has the meaning set forth in
Section 2.02.

 

“Assumed Liabilities” has the meaning set forth in Section 1.03.

 

“Barter Agreements” has the meaning set forth in Section 1.02.

 

“Barter Receipts” has the meaning set forth in Section 1.02.

 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Group” has the meaning set forth in Section 10.04(a).

 

“Buyer Indemnified Parties” has the meaning set forth in Section 10.05(a).

 

“Carryover Vacation Days” has the meaning set forth in Section 8.03.

 

“Cash Realisation Agreement” has the meaning set forth in Section 2.06.



--------------------------------------------------------------------------------

“Cash Receipts” has the meaning set forth in Section 1.01(g).

 

“Chicago Conference” means the Conference Event scheduled to take place in
Chicago, Illinois, between December 5 and 8, 2005.

 

“Closing” has the meaning set forth in Section 7.01.

 

“Closing Date” has the meaning set forth in Section 7.01.

 

“Closing Net Working Capital” has the meaning set forth in Section 1.07(b).

 

“Closing Net Working Capital Statement” has the meaning set forth in Section
1.07(b).

 

“Code” has the meaning set forth in Section 1.06(a).

 

“Conferences” has the meaning set forth in the recitals.

 

“Conference Events” means Conferences organized by the SES Business, or Persons
on their behalf using the Search Engine Strategies name for Persons engaged in
the search engine business.

 

“Confidential Information” has the meaning set forth in Section 5.05.

 

“Costs” has the meaning set forth in Section 1.04.

 

“Court” has the meaning set forth in Section 1.03.

 

“Equivalent Compensation and Benefits” has the meaning set forth in Section
8.01(a).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” has the meaning set forth in Section 1.04.

 

“Escrow Account” has the meaning set forth in Section 1.05(a).

 

“Escrow Agent” has the meaning set forth in Section 1.05(a).

 

“Escrow Agreement” has the meaning set forth in Section 1.05(a).

 

“Escrow Amount” has the meaning set forth in Section 1.05(a).

 

“Estimated Net Working Capital” has the meaning set forth in Section 1.07(a).

 

“Excluded Assets” has the meaning set forth in Section 1.02.

 

“Excluded Liabilities” has the meaning set forth in Section 1.04.

 

2



--------------------------------------------------------------------------------

“Exhibitor” means a Person that exhibits services or goods related to the search
engine business from real and virtual points of sale at Conference Events or on
the Websites in exchange for a fee, known as an Exhibitor Fee paid to the SES
Business.

 

“Exhibitor Fees or Fee” means the fees paid to the SES Business by Exhibitors in
exchange for the right to exhibit goods and services at Conference Events and on
the Websites.

 

“Expiration Date’ has the meaning set forth in Section 8.01(b).

 

“Fees” has the meaning set forth in Section 1.01(f).

 

“Financing Agreements” means (i) a placing agreement by and between Investec
Bank (UK) Limited and the Buyer and (ii) a supplemental agreement by and among
the Buyer, certain subsidiaries of the Buyer as Original Borrowers, certain
subsidiaries of the Buyer as Original Guarantors, the Royal Bank of Scotland PLC
as Original Lender, the Royal Bank of Scotland PLC as LNG Bank, the Royal Bank
of Scotland PLC as Working Capital Bank and the Royal Bank of Scotland PLC as
Facility Agent and Security Agent relating to a Senior Term and Guarantee
Facilities Agreement, dated 5 September 2002, and amended and/or restated on 3
April 2003, 23 April 2004 and 23 February 2005 (all such terms defined therein).

 

“Force Majeure” means acts beyond the reasonable control of a party, including,
without limitation, acts of God, fire, explosion, vandalism, natural disaster,
storm or other similar occurrence, any law, order, regulation, direction, action
or request of the United States government or state or local governments, or of
any department, agency, commission, court, bureau, corporation or other
instrumentality of any one or more said governments, or of any civil or military
authority, national emergencies, insurrections, riots, wars, acts of terrorism,
interruptions of communications, strikes, lock-outs or work stoppages, or other
labor difficulties, difficulty obtaining access to facilities, supplier
failures, shortages, breaches or delays.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“Incisive Side Letter” has the meaning set forth in Section 2.09.

 

“Indemnified Party” has the meaning set forth in Article X.

 

“Indemnifying Party” has the meaning set forth in Article X.

 

“Independent Expert” has the meaning set forth in Section 1.07(d).

 

“Initial Closing Date Payment” has the meaning set forth in Section 1.07(a).

 

“Knowledge” means the knowledge of Alan Meckler, Christopher Cardell,
Christopher Baudouin and Michael DeMilt (limited to matters relating to
marketing tools and practices) after reasonable investigation.

 

“Lien” means any mortgage, pledge, lien, encumbrance, charge, or other security
interest (including but not limited to a lien arising out of any Employee
Pension Benefit Plan

 

3



--------------------------------------------------------------------------------

within the meaning of Section 3(2)(A) of ERISA that is or was subject to Title V
of ERISA) other than (a) liens for Taxes not yet due and payable or for Taxes
that the taxpayer is contesting in good faith through appropriate proceedings,
(b) purchase money liens and liens securing rental payments under capital lease
arrangements, and (c) other liens arising in the Ordinary Course of Business and
not incurred in connection with the borrowing of money (such liens referred to
in the foregoing clauses (a) through (c) are referred to herein as “Permitted
Liens”).

 

“Mailing Lists” has the meaning set forth in Section 3.09(f).

 

“Material Contracts” has the meaning set forth in Section 3.06(a).

 

“Net Working Capital” has the meaning set forth in Section 1.07(a).

 

“Notice of Objection” has the meaning set forth in Section 1.07(c).

 

“Ordinary Course of Business” means the ordinary course of business consistent
with past or industry custom and practice (including with respect to quantity
and frequency).

 

“Permitted Liens” has the meaning set forth in the definition of Liens in this
Appendix I.

 

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
or a governmental entity (or any department, agency, or political subdivision
thereof).

 

“Post-Closing Tax Period” has the meaning set forth in Section 10.03(b).

 

“Pre-Closing Tax Period” has the meaning set forth in Section 10.03(b).

 

“Prepaid Expenses” has the meaning set forth in Section 1.01(h).

 

“Purchase Price” has the meaning set forth in Section 1.05(a).

 

“Purchased Assets” has the meaning set forth in Section 1.01.

 

“RBS Side Letter” has the meaning set forth in Section 2.08.

 

“Refund Requests” has the meaning set forth in Section 1.03.

 

“Registration” means the process by which Persons wishing to attend Conference
Events sign up for such events.

 

“Registration Fee or Fees” means the fees paid to the SES Business in exchange
for the right to attend and participate in Conference Events.

 

“Related Agreements” has the meaning set forth in Article II.

 

“San Jose Conference” means the Conference Event scheduled to take place in San
Jose, California from August 8 through 11, 2005.

 

4



--------------------------------------------------------------------------------

“Seller” has the meaning set forth in the preamble.

 

“Seller Group” has the meaning set forth in Section 10.04(b).

 

“Seller Indemnified Parties” has the meaning set forth in Section 10.05(b).

 

“SES Business” has the meaning set forth in the recitals.

 

“SES Business Employees” has the meaning set forth in Section 3.16.

 

“SES Business Financial Statements” has the meaning set forth in Section 3.03.

 

“SES Revenues” means revenues derived from the SES Business.

 

“Settlement Agreement” has the meaning set forth in Section 1.03.

 

“Side Letter Agreement” has the meaning set forth in Section 2.07.

 

“Sponsorship” means the right to sponsor a Conference Event which entitles the
sponsor to have its name-brand or logo publicly displayed and promoted at the
Conference or Website event for a fee known as a Sponsorship fee, paid to the
SES Business.

 

“Sponsorship Fees or Fee” means the fees paid to the SES Business by Sponsors in
exchange for the right to have their name, brand or logo publicly displayed and
promoted at Conference Events.

 

“Subscription Fees” means fees paid by customers of the SES Business for
membership only content on the Websites.

 

“Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add-on minimum, estimated, or other tax of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Third Party Claim” has the meaning set forth in Article X.

 

“Trademark Assignment” has the meaning set forth in Section 2.03.

 

“Transferred Employees” has the meaning set forth in Section 8.01(b).

 

“Transferred Intellectual Property” has the meaning set forth Section 1.01(a).

 

“Transfer Taxes” has the meaning set forth in Section 10.03(a).

 

5



--------------------------------------------------------------------------------

“Transition Period” has the meaning set forth in Section 8.01(a).

 

“Transition Services Agreement” means that certain agreement dated as of the
Closing Date attached hereto as Exhibit D between Buyer and Seller pursuant to
which Seller will perform certain transition services (as defined therein) for
Buyer following the Closing.

 

“Websites” has the meaning set forth in the recitals.

 

6